EXHIBIT 10.1

SECOND AMENDED AND RESTATED

ASSET PURCHASE AGREEMENT

by and among

CARRINGTON CAPITAL MANAGEMENT, LLC,

CARRINGTON MORTGAGE SERVICES, LLC,

NEW CENTURY FINANCIAL CORPORATION

and

NEW CENTURY MORTGAGE CORPORATION

dated as of

May 21, 2007

                  ARTICLE I DEFINITIONS AND INTERPRETATION 2
       
Section 1.1
  Definitions
    2  
Section 1.2
  Interpretation
    20  
ARTICLE II PURCHASE AND SALE OF ASSETS
            21  
Section 2.1
  Purchase and Sale of Assets
    21  
Section 2.2
  Excluded Assets
    22  
Section 2.3
  Post-Closing Asset Deliveries
    23  
Section 2.4
  Conveyance of Assets by Affiliates of Sellers
    23  
Section 2.5
  Non-Assignable Permits and Contracts; Servicing Licenses
    23  
Section 2.6
  Shared Contracts
    25  
Section 2.7
  Assumption of Certain Liabilities
    26  
Section 2.8
  Retained Liabilities
    29  
Section 2.9
  Closing
    29  
Section 2.10
  Ancillary Agreements
    29  
Section 2.11
  Deliveries by Purchaser
    29  
Section 2.12
  Deliveries by Sellers
    30  
Section 2.13
  Limited Representations
    30  
ARTICLE III TRANSFERRED EMPLOYEES
            30  
Section 3.1
  Transferred Employees
    30  
Section 3.2
  Employee Benefit Plans
    31  
Section 3.3
  COBRA
    31  
Section 3.4
  WARN
    32  
Section 3.5
  Cooperation
    32  
Section 3.6
  No Third Party Rights
    32   ARTICLE IV PURCHASE PRICE; ADJUSTMENT; ALLOCATION
    32  
Section 4.1
  Purchase Price
    32  
Section 4.2
  Purchase Price Adjustments
    32  
Section 4.3
  Post-Closing Adjustments
    34  
Section 4.4
  Deposit Amount
    35  
Section 4.5
  Allocation of the Purchase Price
    35   ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLER
    36  
Section 5.1
  Authorization; Validity of Agreement; Seller Action
    36  
Section 5.2
  Capitalization
    37  
Section 5.3
  Organization and Good Standing
    37  
Section 5.4
  Consents and Approvals; No Violations
    37  
Section 5.5
  [Reserved.]     37  
Section 5.6
  Absence of Certain Changes
    37  
Section 5.7
  Confidentiality
    38  
Section 5.8
  Title to Assets and Properties; Liens
    38  
Section 5.9
  Sufficiency of Purchased Assets
    38  
Section 5.10
  Real Property
    38  
Section 5.11
  Leases
    38  
Section 5.12
  Environmental Matters
    38  



      Section 5.13 Description of Mortgage Servicing Portfolio; Servicing
Agreements; Mortgage Loans 39  

                 
Section 5.14
  Contracts and Commitments
    40  
Section 5.15
  Litigation and Claim
    42  
Section 5.16
  Compliance with Laws; Regulatory Approvals
    42  
Section 5.17
  Permits
    42  
Section 5.18
  Employee Benefit Plans
    42  
Section 5.19
  Tax Matters
    42  
Section 5.20
  Intellectual Property
    43  
Section 5.21
  Brokers or Finders
    45  
Section 5.22
  Affiliate Transactions
    45  
Section 5.23
  Operation of the Business
    45  
Section 5.24
  PTO Liability
    46  
ARTICLE VI COVENANTS
            46  
Section 6.1
  Interim Operations of Seller
    46  
Section 6.2
  Access
    47  
Section 6.3
  Cooperation; Efforts and Actions to Cause Closing
    48  
Section 6.4
  Confidentiality
    49  
Section 6.5
  Subsequent Actions
    49  
Section 6.6
  Procedures for Transfer of Servicing
    50  
Section 6.7
  Bankruptcy Actions
    51  
Section 6.8
  Maintenance of Insurance
    52  
Section 6.9
  Schedules and Exhibits
    52  
Section 6.10
  Orders
    52  
Section 6.11
  Servicing
    52  
ARTICLE VII TAX MATTERS
            52  
Section 7.1
  Transfer Taxes
    52  
Section 7.2
  Liability for Taxes and Related Matters
    53  
Section 7.3
  Cooperation
    53  
Section 7.4
  Tax Benefits
    54  
ARTICLE VIII CONDITIONS
            54  
Section 8.1
  Conditions to Obligations of Purchaser and Sellers
    54  
Section 8.2
  Conditions to Obligations of Sellers
    55  
Section 8.3
  Conditions to Obligations of Purchaser
    55  
ARTICLE IX TERMINATION
            57  
Section 9.1
  Termination
    57  
Section 9.2
  Break-Up Fee; Expense Reimbursement
    59  
Section 9.3
  Procedure and Effect of Termination
    59   ARTICLE X BIDDING PROCEDURES
    60  
Section 10.1
  Bidding Procedures
    60  
ARTICLE XI INDEMNIFICATION
            60  
Section 11.1
  Survival
    60  
Section 11.2
  Sellers’ Agreement to Indemnify
    60  
Section 11.3
  Limitations on Sellers’ Agreements to Indemnify
    61  
Section 11.4
  Purchaser’s Agreement to Indemnify
    61  
Section 11.5
  Limitations on Purchaser’s Agreement to Indemnify
    62  



      Section 11.6 Other Limitations on and Treatment of Certain Claims for
Indemnification 63  

                 
Section 11.7
  Claims
    63  
Section 11.8
  Third Party Indemnification
    64  
Section 11.9
  Set Off Against Indemnification Holdback Amount
    65  
Section 11.10
  Release of Indemnification Holdback Amount
    65  
Section 11.11
  Purchase Price Adjustments
    65   ARTICLE XII REPRESENTATIONS AND WARRANTIES OF PURCHASER
    66  
Section 12.1
  Legal Power; Organization; Qualification of Purchaser
    66  
Section 12.2
  Binding Agreement
    66  
Section 12.3
  No Conflict or Default
    66  
Section 12.4
  Brokers
    66  
ARTICLE XIII MISCELLANEOUS
            67  
Section 13.1
  Fees and Expenses
    67  
Section 13.2
  Amendment; Waiver
    67  
Section 13.3
  Publicity
    67  
Section 13.4
  Notices
    67  
Section 13.5
  Counterparts
    69  
Section 13.6
  Entire Agreement; No Third Party Beneficiaries
    69  
Section 13.7
  Severability
    69  
Section 13.8
  Governing Law
    69  
Section 13.9
  Venue and Retention of Jurisdiction
    69  
Section 13.10
  Time of Essence
    70  
Section 13.11
  No Consequential Damages
    70  
Section 13.12
  Assignment
    70  
Section 13.13
  Fulfillment of Obligations
    70  
Section 13.14
  Specific Performance
    70  
Section 13.15
  Waiver of Bulk Transfer Laws
    70  
Section 13.16
  Personal Liability
    70  
Section 13.17
  No Right of Setoff
    70  

1

SCHEDULES*

     
Schedule 1.1(a)
Schedule 1.1(b)
Schedule 1.1(c)
Schedule 1.1(d)
Schedule 1.1(e)
Schedule 1.1(f)
Schedule 1.1(g)
Schedule 1.1(h)
Schedule 1.1(i)
Schedule 2.1(c)
Schedule 2.1(m)
Schedule 2.6(a)
Schedule 2.6(b)
Schedule 2.7(e)
Schedule 2.7(g)
Schedule 3.1
Schedule 3.2
Schedule 4.5(a)
Schedule 5.6
Schedule 5.8
Schedule 5.9
Schedule 5.11
Schedule 5.13(a)
Schedule 5.13(b)
Schedule 5.13(d)
Schedule 5.14
Schedule 5.14(e)
Schedule 5.15
Schedule 5.16
Schedule 5.17
Schedule 5.20(a)
Schedule 5.20(b)
Schedule 5.22
Schedule 5.23
Schedule 6.1(e)(i)
Schedule 6.1(e)(ii)
Schedule 6.7(d)
Schedule 8.3(i)
Schedule 8.3(l)
  Knowledge of Sellers
Assigned Leases
Assumed Liabilities
Leased Real Property
Servicing Licenses
Filing Subsidiaries
Computer Equipment
Software Contracts
Servicing Agreements
Assumed Contracts
Permits
Separation Shared Contracts
Transferred Shared Contracts
Ancillary Servicing-Related Agreements
Servicing Agreement Indemnification Sections
Business Employees
Plans
Allocation Schedule
Absence of Certain Changes
Title to Assets and Properties; Liens
Sufficiency of Purchased Assets
Leases
Mortgage Loan Schedule
Servicing Agreements Exceptions
Advances
Contracts
Contracts Related to the Business
Litigation
Compliance with Laws; Regulatory Approvals
Permits
IT Assets
Transferred Intellectual Property
Affiliate Transactions
Operation of the Business
Employment Matters
Conduct of Business
[Reserved.]
Other Consents
Amounts Owing Under Service Advance Facility

* The exhibits and schedules to this Second Amended and Restated Asset Purchase
Agreement have been omitted from this filing pursuant to Item 601(b)(2) of
Regulation S-K. The Registrant will furnish copies of any of the exhibits and
schedules to the Securities and Exchange Commission upon request.

2

EXHIBITS*

     
Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G
Exhibit H
  Bidding Procedures Order
Form of Assignment and Assumption Agreement
Form of Assignment and Assumption of Lease Agreements
Form of Escrow Agreement
Form of Sale Approval Order
Form of Copyright Assignment
Form of Bill of Sale
Deposit Escrow Agreement

* The exhibits and schedules to this Second Amended and Restated Asset Purchase
Agreement have been omitted from this filing pursuant to Item 601(b)(2) of
Regulation S-K. The Registrant will furnish copies of any of the exhibits and
schedules to the Securities and Exchange Commission upon request.

3

SECOND AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

This Second Amended and Restated Asset Purchase Agreement (this “Agreement”),
dated as of May 21, 2007, is entered into by and among CARRINGTON CAPITAL
MANAGEMENT, LLC, a Delaware limited liability company (“Carrington”), CARRINGTON
MORTGAGE SERVICES, LLC, a Delaware limited liability company (“Purchaser”), NEW
CENTURY FINANCIAL CORPORATION, a Maryland corporation, as a debtor and
debtor-in-possession (“Parent”), and NEW CENTURY MORTGAGE CORPORATION, a
California corporation, as a debtor and debtor-in-possession (the “Company” and
together with Parent, the “Sellers”).

WHEREAS, Sellers are engaged in the Business (as hereinafter defined).

WHEREAS, Sellers are also engaged in the business of originating Mortgage Loans
(as hereinafter defined) and other businesses and, together with certain of its
Affiliates, the business of reselling Mortgage Loans (the “Origination
Business”).

WHEREAS, on April 2, 2007 (the “Petition Date”), the Filing Subsidiaries (as
hereinafter defined) filed voluntary petitions (“Petitions”) for relief (the
“Bankruptcy Cases”) under Chapter 11 of Title 11, U.S.C. §§101 et seq. (as
amended) (the “Bankruptcy Code”), in the United States Bankruptcy Court for the
District of Delaware (together with any court having proper jurisdiction under
the Bankruptcy Code, the “Bankruptcy Court”).

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, and as authorized under Sections 105, 363 and 365 of the Bankruptcy
Code, Sellers wish to sell to Purchaser, and Purchaser wishes to purchase from
Sellers, all of the Purchased Assets (as hereinafter defined), and Purchaser is
willing to assume all of the Assumed Liabilities (as hereinafter defined),
relating to or used in connection with the Business (as hereinafter defined).

WHEREAS, Sellers, as debtors and debtors-in-possession, have continued in the
possession of their respective assets and in the management of the Business
pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

WHEREAS, on April 2, 2007, Carrington, Purchaser, Parent and the Company entered
into that certain Asset Purchase Agreement (the “Original Agreement”) and on
April 19, 2007, Carrington, Purchaser, Parent and the Company agreed to amend
and restate the Original Agreement and, accordingly, entered into that certain
Amended and Restated Asset Purchase Agreement dated as of April 19, 2007 (the
“First Amended and Restated Agreement”).

WHEREAS, Section 13.2 of the First Amended and Restated Agreement provides that
the First Amended and Restated Agreement may be amended, modified and
supplemented, but only by a written instrument signed by all of the parties
thereto.

WHEREAS, Carrington, Purchaser, Parent and the Company have agreed to amend and
restate the First Amended and Restated Agreement as set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. As used in this Agreement, the following terms have the
meanings set forth below:

“Accepted Contract” has the meaning specified in Section 2.7(b) hereof.

“Accepted Contracts” has the meaning specified in Section 2.7(b) hereof.

“Additional Contract” has the meaning specified in Section 2.7(d) hereof.

“Additional Contracts” has the meaning specified in Section 2.7(d) hereof.

“Advances” means, with respect to each Servicing Agreement, the aggregate
outstanding amount that as of any date of determination has been advanced
directly by Sellers from their own funds or funds borrowed by Sellers or its
Affiliates from a third party (but not with funds borrowed from any custodial or
other accounts under a Servicing Agreement) in connection with servicing the
Mortgage Loans in accordance with the terms of such Servicing Agreement,
including with respect to principal, interest, Taxes, insurance premiums and
other advances made pursuant to the applicable Servicing Agreement.

“Advances Amount” means the First Lien Advances Amount and the Second Lien
Advances Amount.

“Advances Amount Difference” has the meaning specified in Section 4.3(a) hereof.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Person specified. For purposes of this definition, the term “control” of a
Person means the possession, direct or indirect, of the power to (i) vote 50% or
more of the voting securities of such Person or (ii) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise, and the terms and phrases “controlling,” “controlled by” and “under
common control with” have correlative meanings. For purposes of this Agreement,
neither Carrington nor Purchaser shall be considered an Affiliate of either
Seller.

“Affiliate Purchased Assets” has the meaning specified in Section 2.4 hereof.

“Affiliate Seller” has the meaning specified in Section 2.4 hereof.

“Agreement” or “this Agreement” means this Asset Purchase Agreement, together
with the schedules and exhibits hereto.

“Allocation Schedule” has the meaning specified in Section 4.5(a) hereof.

“Alternative Bidder” has the meaning specified in the Bidding Procedures Order.

“Alternative Transaction” has the meaning specified in Section 9.2(a) hereof.

“Ancillary Agreements” has the meaning specified in Section 2.10 hereof.

“Ancillary Income” means any and all income, revenue, fees, expenses, charges or
other moneys that Sellers are entitled to receive, collect or retain as servicer
pursuant to the Servicing Agreements (other than servicing fees).

“Ancillary Servicing-Related Agreements” means the ancillary Contracts
designated by Purchaser, in its sole discretion, as set forth on Schedule 2.7(e)
that are related to, and were entered into by Sellers and various non-debtor
counterparties in connection with, the Servicing Agreements.

“Applicable Requirements” means, with respect to each Seller all applicable
requirements of Law relating to servicing, insuring or filing of claims in
connection with Mortgage Loans, and all contractual obligations of Sellers.

“Arbitrating Accountants” has the meaning specified in Section 4.2(d) hereof.

“Assigned Contracts” means the Assumed Contracts (other than the Servicing
Agreements).

“Assigned Leases” means those Leases used or leased by the Business owned by
Persons (other than Sellers or any of their Affiliates) engaged primarily in the
Business and listed on Schedule 1.1(b).

“Assignment and Assumption Agreement” means the assignment and assumption
agreement to be executed by Sellers in favor of Purchaser in respect of the
Assumed Liabilities, in substantially the form set forth in Exhibit B hereto.

“Assignment and Assumption of Lease Agreements” means the assignment and
assumption of lease agreements to be executed by Sellers in favor of Purchaser
in respect of the Real Property Leases, in substantially the form set forth in
Exhibit C hereto.

“Assumed Contracts” has the meaning set forth in Section 2.1(c) hereof.

“Assumed Liabilities” means the obligations arising under (i) any Servicing
Agreement, Assigned Lease or Assumed Contract after the assignment to Purchaser
of the Liabilities of Sellers set forth on Schedule 1.1(c) and (ii)
Section 3.1(d) with respect to the PTO for the Transferred Employees.

“Assumed Rights and Claims” has the meaning specified in Section 2.1(k) hereof.

“Auction” has the meaning specified in the Bidding Procedures Order.

“Audit Reports” has the meaning specified in Section 4.2(c) hereof.

“Balance Sheet” means the consolidated balance sheet of the Parent dated as of
December 31, 2005 and included in the Financial Statements.

“Bankruptcy Cases” has the meaning specified in the Recitals.

“Bankruptcy Code” has the meaning specified in the Recitals.

“Bankruptcy Court” has the meaning specified in the Recitals.

“Basket Amount” has the meaning specified in Section 11.6 hereof.

“Bidding Procedures” has the meaning specified in the Bidding Procedures Order.

“Bidding Procedures Order” means the Order of the Bankruptcy Court (including
all schedules thereto) entered by the Bankruptcy Court on April 20, 2007, a copy
of which is attached as Exhibit A.

“Bills of Sale” means the bills of sale to be executed by Sellers in favor of
Purchaser in respect of the Purchased Assets, substantially in the form set
forth in Exhibit G.

“Books and Records” means all books, ledgers, files, reports, plans, records,
manuals and other materials (in any form or medium) Related to the Business.

“Break-Up Fee” has the meaning specified in Section 9.2(a) hereof.

“Business” means the business (whether existing now or existing at or before the
Closing, direct or indirect) of providing servicing (including master servicing,
subservicing, special servicing and property management servicing) for
residential real estate Mortgage Loans underlying the RMBS Transactions, and
shall not include the Excluded Businesses.

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of California, Delaware or Connecticut are authorized or
obligated to close.

“Business Employee” means each employee of Sellers whose sole responsibility is
to provide services Related to the Business and each other employee of Sellers
identified by Sellers as having significant responsibility Related to the
Business, including as set forth on Schedule 3.1.

“Business Portion” has the meaning specified in Section 2.6(a) hereof.

“Carrington” has the meaning specified in the preamble.

“Carrington-Related Assets” means the RMBS Transactions numbered 1 through 12 in
the definition thereof.

“Carrying Costs” has the meaning specified in Section 2.7(b) hereof.

“Cash Purchase Price” means an amount equal to (i) the Purchase Price, as
adjusted, minus (ii) $32,300,000.

“Claims” means, with respect to the period prior to the Closing Date, any right
to payment from Sellers, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured, known or unknown; or any
right to an equitable remedy for breach of performance if such breach gives rise
to a right of payment from Seller, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.

“Closing” has the meaning specified in Section 2.9 hereof.

“Closing Adjustment Difference” has the meaning specified in Section 4.3(a)
hereof.

“Closing Carrington-Related Assets Amount” means an amount equal to the product
of (i) the scheduled principal balance of the Mortgage Loans under the
applicable Servicing Agreements for the Carrington-Related Assets as of the
close of business on the Closing Date, after application of all scheduled
payments due on such date, whether or not received, multiplied by (ii) 0.69%.

“Closing Date” means the date upon which the Closing occurs.

“Closing Date Audit Report” has the meaning specified in Section 4.2(c) hereof.

“Closing Date Mortgage Loan Schedule” has the meaning specified in
Section 5.13(a) hereof.

“Closing Date Purchase Price” has the meaning specified in Section 4.1(a)
hereof.

“Closing First Lien Advances Amount” means, as of the Closing Date with respect
to the Servicing Agreements, an amount equal to 95% of the aggregate amount of
Advances relating to Mortgage Loans under the Servicing Agreements secured by
first liens on the Mortgaged Property, which amount shall be determined pursuant
to the audit described in Section 4.2(c).

“Closing New Century Portfolio-Related Assets Amount” means an amount equal to
the product of (i) the scheduled principal balance of the Mortgage Loans under
the applicable Servicing Agreements for the New Century Portfolio-Related Assets
as of the close of business on the Closing Date, after application of all
scheduled payments due on such date, whether or not received, multiplied by
(ii) 0.69%.

“Closing Servicing Agreement Amount” means the Closing Carrington-Related Assets
Amount and the Closing New Century Portfolio-Related Assets Amount.

“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, or any similar State or Local Law.

“Code” means the Internal Revenue Code of 1986, as amended.

“Computer Equipment” means all equipment and devices (including data processing
hardware and related telecommunications equipment, media, and tools) used by
Sellers in the conduct of the Business, including Sellers’ rights under all
related warranties. As of the date hereof, the Computer Equipment consists of
all items listed in Schedule 1.1(g).

“Confidentiality Agreement” has the meaning specified in Section 9.3 hereof.

“Consent” means any consent, approval, license, waiver or authorization.

“Contract Determination Date” means: (i) for each Assigned Contract that is
designated by Purchaser as an Accepted Contract pursuant to Section 2.7, the
date upon which such Contract is assigned to Purchaser, provided that the Cure
Amounts for such contract shall have been paid and performed when due; and
(ii) for each Assigned Contract that is an Excluded Contract pursuant to
Section 2.7, the earlier of (A) the date that Sellers’ rejection of such
Contract is effective as set forth in an Order of the Bankruptcy Court; or
(B) 15 Business Days after the earlier of (x) the date on which Purchaser shall
have delivered notice to Sellers of its determination that such Contract shall
be an Excluded Contract pursuant to Section 2.7 or (y) the Contract Notification
Deadline for such Contract; provided, that Purchaser shall no longer be in
possession of the premises or property subject to a lease or otherwise accepting
the performance of the non-debtor party to the Contract after such date; and
provided, further, that Purchaser shall be entitled to (and/or Sellers shall, at
Purchaser’s cost and direction) seek entry of an Order of the type described in
clause (A) rejecting any Excluded Contract effective retroactively to the
Petition Date or such later date as Purchaser may deem appropriate.

“Contract Notification Deadline” has the meaning specified in Section 2.7(b)
hereof.

“Contracts” means all agreements, contracts, leases and subleases, purchase
orders, arrangements, commitments and licenses (other than this Agreement and
the Ancillary Agreements) that are Related to the Business as of the Closing, or
to which any of the Purchased Assets are subject, whether written or oral,
including the Software Contracts, except to the extent included in Excluded
Assets.

“Copyright Assignments” means the copyright assignments to be executed by
Sellers in favor of Purchaser in respect of the Copyrights, in substantially the
form set forth in Exhibit F hereto.

“Copyrights” has the meaning specified in the “Intellectual Property”
definition.

“Cure Amount” has the meaning specified in Section 2.7(f) hereof.

“Cure Finding” has the meaning specified in Section 2.7(f) hereof.

“Cut-Off Carrington-Related Assets Amount” means an amount equal to the product
of (i) the scheduled principal balance of the Mortgage Loans under the
applicable Servicing Agreements for the Carrington-Related Assets as of the
Cut-Off Date, after application of all scheduled payments due on the Cut-Off
Date, whether or not received, multiplied by (ii) 0.69%.

“Cut-Off Date” means the first day of the calendar month in which the Closing
occurs, or such other date as shall be agreed by Sellers and Purchaser.

“Cut-Off Date Audit Report” has the meaning specified in Section 4.2(c) hereof.

“Cut-Off Date Mortgage Loan Schedule” has the meaning specified in Section
5.13(a) hereof.

“Cut-Off First Lien Advances Amount” means, as of the Cut-Off Date with respect
to the Servicing Agreements, an amount equal to 95% of the aggregate amount of
Advances relating to Mortgage Loans under the Servicing Agreements secured by
first liens on the Mortgaged Property, which amount shall be determined pursuant
to the audit described in Section 4.2(c).

“Cut-Off New Century Portfolio-Related Assets Amount” means an amount equal to
the product of (i) the scheduled principal balance of the Mortgage Loans under
the applicable Servicing Agreements for the New Century Portfolio-Related Assets
as of the Cut-Off Date, after application of all scheduled payments due on the
Cut-Off Date, whether or not received, multiplied by (ii) 0.69%.

“Cut-Off Servicing Agreement Amount” means the Cut-Off Carrington-Related Assets
Amount and the Cut-Off New Century Portfolio-Related Assets Amount.

“Deposit Amount” has the meaning specified in Section 4.4 hereof.

“Deposit Escrow Agreement” means that certain Deposit Escrow Agreement dated as
of May 10, 2007, by and among Purchaser, Parent, the Company and JPMorgan Chase
Bank, N.A., as escrow agent, a copy of which is attached as Exhibit H.

“Deposit Escrow Agent” means JPMorgan Chase Bank, N.A.

“DIP Financing Agreement” means the Debtor-in-Possession Loan and Security
Agreement, dated as of April 13, 2007, by and among New Century Financial
Corporation, certain of its Affiliates, Greenwich Capital Financial Products,
Inc., The CIT Group/Business Credit, Inc. and the lenders party thereto, as
amended.

“Enforceability Exceptions” has the meaning specified in Section 5.1 hereof.

“Environmental Claim” means any claim, action, cause of action, investigation or
notice (written or oral) by any Person alleging actual or potential Liability
for investigatory, cleanup or governmental response costs, or natural resources
or property damages, or personal injuries, attorney’s fees or penalties relating
to (i) the presence, or release into the environment, of any Materials of
Environmental Concern, now or in the past, or (ii) circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.

“Environmental Law” means each federal, state, local and foreign Law and
regulation relating to pollution, protection or preservation of human health or
the environment, including ambient air, surface water, ground water, land
surface or subsurface strata, and natural resources, and including each Law and
regulation relating to emissions, discharges, releases or threatened releases of
Materials of Environmental Concern, or otherwise relating to the manufacturing,
processing, distribution, use, treatment, generation, storage, containment
(whether above ground or underground), disposal, transport or handling of
Materials of Environmental Concern, or the preservation of the environment or
mitigation of adverse effects thereon and each Law and regulation with regard to
record keeping, notification, disclosure and reporting requirements respecting
Materials of Environmental Concern.

“Equal Credit Opportunity Act” means the Equal Opportunity Act promulgated under
Chapter 41 of Title 15, U.S.C. Subchapter IV.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business, whether or not incorporated, that
together with Seller would be deemed a “single employer” within the meaning of
Section 4001(b) of ERISA or Section 414 of the Code.

“Escrow Agent” means the escrow agent under the Escrow Agreement, as mutually
agreed by Sellers and Purchaser.

“Escrow Agreement” means the escrow agreement to be entered into by and between
Purchaser, Parent, the Company and an escrow agent, substantially in the form
set forth in Exhibit D.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Assets” has the meaning specified in Section 2.2 hereof.

“Excluded Businesses” means the businesses (whether existing now or existing at
or before the Closing, direct or indirect) of providing servicing for
residential real estate mortgage loans, other than in connection with or
relating to the RMBS Transactions, and any other businesses of Sellers other
than the Business. Excluded Businesses shall include any Origination Business or
forced placed business or title insurance business.

“Excluded Contract” has the meaning specified in Section 2.7(b) hereof;
provided, that no Servicing Agreement shall be an Excluded Contract.

“Excluded Contracts” has the meaning specified in Section 2.7(b) hereof;
provided, that none of the Servicing Agreements shall be Excluded Contracts.

“Expense Reimbursement” has the meaning specified in Section 9.2(b) hereof.

“Fair Housing Act” means the Fair Housing Act promulgated under Title VIII of
the Civil Rights Act of 1968.

“Filing Subsidiaries” means Parent and the Company and the Affiliates of the
Company set forth on Schedule 1.1(f).

“Final Determination” means (i) with respect to federal income Taxes, a
“determination” as defined in Section 1313(a) of the Code or execution of an
Internal Revenue Service Form 870AD, and (ii) with respect to other Taxes, any
final determination of liability in respect of a Tax that, under applicable Law,
is not subject to further appeal, review or modification through proceedings or
otherwise (including the expiration of a statute of limitations or a period for
the tiling of claims for refunds, amended returns or appeals from adverse
determinations).

“Final Determination Date” means the date upon which (i) the parties mutually
agree upon the Audit Reports prepared pursuant to Section 4.2(c) or (ii) the
Arbitrating Accountants enter into their final and binding decision regarding
the audit report pursuant to Section 4.2(d).

“Final Disclosure Schedules” means the disclosure schedules as provided in this
Agreement and required to be delivered by Sellers to Purchaser as set forth in
Section 6.9.

“Final Order” means an order or judgment: (i) as to which the time to appeal,
petition for certiorari or move for review or rehearing has expired and as to
which no appeal, petition for certiorari or other proceeding for review or
rehearing is pending or (ii) if an appeal, writ of certiorari, reargument or
rehearing has been filed or sought, the order or judgment has been affirmed by
the highest court to which such order or judgment was appealed or certiorari has
been denied, or reargument or rehearing shall have been denied or resulted in no
modification of such order or judgment, and the time to take any further appeal
or to seek certiorari or further reargument or rehearing has expired; provided,
that the theoretical possibility that a motion under Rule 59 or Rule 60 of the
Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy
Rules, may be filed with respect to such order or judgment shall not prevent
such order or judgment from being considered a Final Order.

“Financial Statements” means the audited consolidated balance sheets of the
Parent as of December 31, 2005, together with the consolidated statements of
income, shareholders’ equity and cash flow for the year then ended.

“First Amended and Restated Agreement” has the meaning set forth in the
Recitals.

“First Lien Advances Amount” means, as of any date with respect to the Servicing
Agreements, an amount equal to 95% of the aggregate amount of Advances relating
to Mortgage Loans under the Servicing Agreements secured by first liens on the
Mortgaged Property, which amount shall be determined pursuant to the audit
described in Section 4.2(c).

“Fixtures and Equipment” means all furniture, furnishings, vehicles, equipment,
Computer Equipment, tools and other tangible personal property Related to the
Business, wherever located, including any of the foregoing purchased subject to
any conditional sales or title retention agreement in favor of any other Person.

“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis.

“Governmental Authorizations” means all licenses, permits, certificates and
other authorizations and approvals related to the Business and issued by or
obtained from a Government Entity.

“Government Entity” means any federal, state or local court, administrative body
or other governmental or quasi-governmental entity with competent jurisdiction,
including the Department of Housing and Urban Development, the Federal National
Mortgage Association, the Government National Mortgage Association, the Federal
Home Loan Mortgage Corporation and the Federal Trade Commission.

“Government Requirements” has the meaning specified in Section 5.4 hereof.

“Holdback Release Amount” has the meaning specified in Section 11.10(a) hereof.

“Holdback Release Date” has the meaning specified in Section 11.10(a) hereof.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended.

“Indebtedness” means (i) all indebtedness for borrowed money or for the deferred
purchase price of property or services (other than current trade Liabilities
incurred in the Ordinary Course of Business and payable in accordance with
customary practices), (ii) any other indebtedness that is evidenced by a note,
bond, debenture or similar instrument, (iii) all obligations under financing
leases, (iv) all obligations in respect of acceptances issued or created,
(v) all Liabilities secured by any lien on any property and (vi) all guarantee
obligations.

“Indemnification Holdback Amount” means an amount initially equal to $5,000,000.

“Indemnitee” means the Person or Persons entitled to, or claiming a right to,
indemnification under Article XI hereof.

“Indemnitor” means the Person or Persons claimed by the Indemnitee to be
obligated to provide indemnification.

“Independent Accounting Firm” has the meaning specified in Section 4.5(a)
hereof.

“Intellectual Property” means (i) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a’s, domain names, logos, symbols,
trade dress, assumed names, fictitious names, trade names and other indicia of
origin, all applications and registrations for the foregoing, including all
renewals of same (collectively, “Trademarks”); (ii) inventions and discoveries,
whether patentable or not, and all patents, registrations, invention disclosures
and applications therefor, including divisions, continuations,
continuations-in-part and renewal applications, and including renewals,
extensions and reissues (collectively, “Patents”); (iii) trade secrets,
confidential information and know-how, including processes, schematics, business
methods, formulae, drawings, prototypes, models, designs, customer lists and
supplier lists (collectively, “Trade Secrets”); (iv) published and unpublished
works of authorship, whether copyrightable or not (including without limitation
databases and other compilations of information), including mask rights and IT
Inventories, copyrights therein and thereto, registrations and applications
therefor, and all renewals, extensions, restorations and reversions thereof
(collectively, “Copyrights”); and (v) any other intellectual property or
proprietary rights.

“Intellectual Property License” means a license or other right to use any
Intellectual Property set forth on Schedule 5.20(a)(v).

“IRS” means the Internal Revenue Service.

“IT Assets” means IT Inventories, Technical Documentation, Software Contracts
and Computer Equipment, in each case Related to the Business.

“IT Inventories” means (i) computer software code (in all media) and materials,
including all software programs; (ii) computer software documentation, including
user materials; and (iii) all other unused or reusable materials, stores, and
supplies related to computer software, in each case to the extent used in,
relating to, or arising out of the Business, as set forth on Schedule 5.20(a).

“Knowledge of Sellers” concerning a particular subject, area or aspect of the
Business or the affairs of Seller, means the actual (and not constructive or
imputed) knowledge of any individual listed on Schedule 1.1(a).

“Law” means any Law, statute, ordinance, rule, regulation, code, order,
judgment, writ, injunction, decree, enacted, issued, promulgated, enforced, or
entered by a Government Entity.

“Lease” means each lease or other Contract pursuant to which Seller leases any
Real Property or personal property, either as lessor or lessee.

“Lease and Subservicing Agreement” means a Lease and Subservicing Agreement, to
be dated as of the Closing Date, between Purchaser and the Company, in form and
substance acceptable to Sellers and Purchaser.

“Leased Real Property” means all real property, including leasehold
improvements, that is the subject of the Assigned Leases, as set forth on
Schedule 1.1(d).

“Liabilities” means any and all debts, liabilities, commitments and obligations
of any kind, whether fixed, contingent or absolute, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, asserted or not asserted,
known or unknown, determined, determinable or otherwise, whenever or however
arising (including whether arising out of any contract or tort based on
negligence or strict Liability) and whether or not the same would be required by
GAAP to be reflected in financial statements or disclosed in the notes thereto.

“Lien” means any lien, charge, claim, pledge, security interest, conditional
sale agreement or other title retention agreement, lease, mortgage, security
interest, option or other encumbrance (including the filing of, or agreement to
give, any financing statement under the Uniform Commercial Code of any
jurisdiction).

“Loss” or “Losses” means any and all losses, liabilities, costs, claims,
damages, penalties and expenses (including all reasonable attorneys’ fees and
expenses and costs of investigation, enforcement and litigation).

“Material Adverse Effect” means any change, effect, event or circumstance, that,
individually or in the aggregate, is materially adverse to the Purchased Assets,
the Business or the ability of Sellers to perform their obligations under this
Agreement, except for any change, effect, event, or circumstance relating to
(i) the economy or the financial markets in general, (ii) the industry in which
the Business operate in general and not specifically relating to the Business,
(iii) the announcement of this Agreement or the transaction contemplated hereby
or the identity of Purchaser, (iv) changes in applicable Laws after the date
hereof, (v) the fact that Sellers will be operating as a debtors-in-possession
under the Bankruptcy Code, (vi) changes in GAAP or regulatory accounting
principles after the date hereof, or (vii) changes in the value of the Mortgage
Loans or the securities issued in the RMBS Transactions.

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
wastes, toxic or hazardous substances, materials and wastes, petroleum and
petroleum products, asbestos and asbestos-containing materials, polychlorinated
hiphenyls, lead and lead-based paints and materials, and radon.

“Mortgage Loans” means any residential mortgage loan or other extension of
credit secured by a Lien on real property of a borrower originated or purchased
by Sellers or any of their Affiliates or purchased by Sellers or their
Affiliates and included in or relating to the RMBS Transactions, including the
related REO Properties.

“Mortgage Loan Documents” means, for each Mortgage Loan, all documents
pertaining to such Mortgage Loan, including the Mortgage Note, the mortgage or
deed of trust and all assignments of the mortgage or deed of trust, all
endorsements and allonges to the Mortgage Note, the title insurance policy with
all endorsements thereto, any security agreement and financing statements, any
account agreements, and any assignments, assumptions, modifications,
continuations or amendments to any of the foregoing.

“Mortgage Loan Schedule” has the meaning specified in Section 5.13(a) hereof.

“Mortgage Note” means, with respect to a Mortgage Loan, a promissory note or
notes, or other evidence of indebtedness, with respect to such Mortgage Loan
secured by a mortgage or mortgages, together with any assignment, reinstatement,
extension, endorsement or modification thereof.

“Mortgaged Property” means a fee simple property (or such other estate in real
property as is commonly accepted as collateral for Mortgage Loans that are
subject to secondary mortgage sales or securitizations) that secures a Mortgage
Note and that is subject to a mortgage.

“Multiemployer Plan” means any plan that is a “multiemployer plan,” as defined
in Section 3(37) or Section 4001(a)(3) of ERISA, which is maintained or
contributed to for employees of Seller or any ERISA Affiliate or with respect to
which Sellers or any ERISA Affiliate has any Liability or reasonable expectation
of Liability.

“New Century Portfolio-Related Assets” means the RMBS Transactions numbered 13
through 28 in the definition thereof.

“New Century Portfolio-Related Assets Deduction” has the meaning specified in
Section 4.2 hereof.

“Non-Business Portion” has the meaning specified in Section 2.6(a) hereof.

“Non-Competition Covenants” has the meaning specified in Section 6.9(c) hereof.

“Non-Governmental Authorizations” means all licenses, permits, certificates and
other authorizations and approvals other than Governmental Authorizations that
are (i) held by Seller or any of their Affiliates and (ii) related to the
Business.

“Non-Transferred Asset” has the meaning specified in Section 2.5(a) hereof.

“Order” means, with respect to any Person, any award, decision, injunction,
judgment, stipulation, order, ruling, subpoena, writ, decree, consent decree or
verdict entered, issued, made or rendered by any Government Entity affecting
such Person or any of its properties.

“Ordinary Course of Business” means the ordinary course of business of the
Business, consistent with past custom and practice of the Business.

“Organizational Documents” means, with respect to a limited partnership, the
certificate of limited partnership, limited partnership agreement and
subscription agreements with such partnership’s partners then in effect; with
respect to a limited liability company, the certificate of formation, limited
liability company agreement and subscription agreements with such company’s
members then in effect; with respect to a corporation, the articles or
certificate of incorporation and by-laws of such corporation then in effect;
and, with respect to any other entity, comparable organizational documents of
such entity, in each case, as then in effect.

“Original Agreement” has the meaning specified in the Recitals.

“Origination Business” has the meaning specified in the Recitals.

“Parent” has the meaning specified in the preamble.

“Patents” has the meaning specified in the “Intellectual Property” definition.

“Pending Claims” has the meaning specified in the Escrow Agreement.

“Permits” means permits, concessions, grants, franchises, licenses and other
authorizations and approvals required or issued by any Government Entity and
primarily used or held for use in connection with the Business.

“Person” means a natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Government Entity or other entity or organization.

“Petition” has the meaning specified in the Recitals.

“Petition Date” has the meaning specified in the Recitals.

“Plan” means each deferred compensation and each bonus, retention, incentive
compensation, stock purchase, stock option, restricted stock, phantom stock and
other equity compensation plan, program, agreement or arrangement; each
severance or termination pay, medical, surgical, hospitalization, life insurance
and other “welfare” plan, fund or program (within the meaning of Section 3(1) of
ERISA); each profit-sharing, stock bonus or other “pension” plan, fund or
program (within the meaning of Section 3(2) of ERISA); each employment,
consulting, retention, change in control, termination or severance agreement;
and each other employee benefit plan, fund, program, agreement or arrangement,
in each case, that is sponsored, maintained or contributed to or required to be
contributed to by Seller or by any ERISA Affiliate, or to which Seller or an
ERISA Affiliate is party, whether written or oral, for the benefit of any
director, employee or former employee of Seller or any Seller Subsidiary, or
with respect to which Sellers or any ERISA Affiliate otherwise has Liability or
reasonable expectation of Liability.

“Post-Closing Purchase Price Adjustment” has the meaning specified in Section
4.3(b) hereof.

“Post-Petition Contracts” means the Contracts of the Filing Subsidiaries entered
into by the Filing Subsidiaries, other than in the Ordinary Course of Business
or approved by the Bankruptcy Court, in either case after April 2, 2007 and
prior to or on the date of the delivery of the Final Disclosure Schedules.

“Pre-Closing Audit Report” has the meaning specified in Section 4.2(c).

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the close of business on the Closing Date.

“Proximate Cause Party” has the meaning specified in Section 9.1(b) hereof.

“PTO” has the meaning specified in Section 3.1(d) hereof.

“PTO Policy” has the meaning specified in Section 3.1(d) hereof.

“Purchased Asset” has the meaning specified in Section 2.1 hereof.

“Purchase Price” has the meaning specified in Section 4.1(b) hereof.

“Purchase Price Adjustment Statement” has the meaning specified in Section
4.3(a) hereof.

“Purchaser” has the meaning specified in the preamble.

“Purchaser Damages” has the meaning specified in Section 11.2 hereof.

“Purchaser Indemnified Parties” means Purchaser and each of its Affiliates.

“Qualified Topping Bid” has the meaning specified in the Bidding Procedures
Order.

“Real Property” means all real property that is leased or owned by Sellers or
that is reflected as an asset of the Company (or the Parent, as the case may be)
on the Balance Sheet and used primarily in connection with the Business.

“Real Property Leases” means the leases described in Schedule 1.1(b) pursuant to
which a Seller occupies the Leased Real Property.

“Regulatory Approvals” means any and all certificates, permits, licenses,
franchises, concessions, grants, consents, approvals, orders, registrations,
authorizations, waivers, variances or clearances from, or filings or
registrations with, a Government Entity.

“Related to the Business” means required for, or primarily used in connection
with, the Business as conducted by Sellers prior to the Closing.

“REO Property” means a Mortgaged Property acquired under a Servicing Agreement
through foreclosure, acceptance of a deed in lieu of foreclosure or otherwise in
connection with the default or imminent default of a Mortgage Loan.

“Representatives” means, with respect to any Person, the directors, officers,
employees, accountants, agents, counsel, insurance brokers, insurance companies,
lenders and other financing sources and other representatives of such Person.

“Retained Liabilities” means any and all Claims and Liabilities of any kind or
nature whatsoever of a Seller or any of its Affiliates other than the Assumed
Liabilities, including, any Claims and Liabilities (i) arising from any early
payment default claims with respect to any Mortgage Loans or from any deficiency
with respect to any existing loan facilities of Sellers, (ii) any Claims or
Liabilities relating to any and all Plans, Multiemployer Plans or Title IV Plans
(except as set forth in Section 3.1(d) with respect to certain PTO of
Transferred Employees), or (iii) relating to any action, event, circumstance or
condition occurring or existing on or prior to the Closing Date, including
(a) any Claims and Liabilities arising under WARN, COBRA or any other Law
pertaining to current and former employees (or their beneficiaries) generally,
(b) any employee severance Claims or Liabilities relating to the employment or
termination of employment by Sellers of any employees of Sellers, (c) any Claims
and Liabilities relating to any Liens on the Purchased Assets, (d) any
Liabilities and obligations arising under Contracts between Sellers, on the one
hand, and any of their Affiliates, on the other hand, (e) any and all Claims and
Liabilities for or resulting from any and all lawsuits or governmental
examinations, audits or investigations pertaining to the period prior to the
Closing Date, (f) any and all Claims and Liabilities for or resulting from Taxes
attributable to the Purchased Assets for any Pre-Closing Period or the income or
operations of the Business for any Pre-Closing Period, (g) any and all Transfer
Taxes in connection with the Closing of the transactions contemplated hereby,
(h) any and all Liabilities for or resulting from Environmental Claims or under
any Environmental Laws, and (i) any and all Liabilities for or resulting from
any action, suit, proceeding or investigation brought against a Seller or any of
its Affiliates by any Government Entity based upon a Seller’s or any of its
Affiliate’s conduct of the Business prior to the Closing Date or a Seller’s or
any of its Affiliate’s failure, or alleged failure, to comply with all
applicable Laws prior to the Closing Date.

“RMBS Transactions” mean the following residential mortgage-backed securities
transactions:



  1.   Carrington Mortgage Loan Trust, Series 2004-NC1



  2.   Carrington Mortgage Loan Trust, Series 2004-NC2



  3.   Carrington Mortgage Loan Trust, Series 2005-NC1



  4.   Carrington Mortgage Loan Trust, Series 2005-NC2



  5.   Carrington Mortgage Loan Trust, Series 2005-NC3



  6.   Carrington Home Equity Loan Trust, Series 2005-NC4



  7.   Carrington Mortgage Loan Trust, Series 2005-NC5



  8.   Carrington Mortgage Loan Trust, Series 2006-NC1



  9.   Carrington Mortgage Loan Trust, Series 2006-NC2



  10.   Carrington Mortgage Loan Trust, Series 2006-NC3



  11.   Carrington Mortgage Loan Trust, Series 2006-NC4



  12.   Carrington Mortgage Loan Trust, Series 2006-NC5



  13.   New Century Home Equity Loan Trust, Series 2003-2



  14.   New Century Home Equity Loan Trust, Series 2003-3



  15.   New Century Home Equity Loan Trust, Series 2003-4



  16.   New Century Home Equity Loan Trust, Series 2003-5



  17.   New Century Home Equity Loan Trust, Series 2003-6



  18.   New Century Home Equity Loan Trust, Series 2004-1



  19.   New Century Home Equity Loan Trust, Series 2004-2



  20.   New Century Home Equity Loan Trust, Series 2004-3



  21.   New Century Home Equity Loan Trust, Series 2004-4



  22.   New Century Home Equity Loan Trust, Series 2005-1



  23.   New Century Home Equity Loan Trust, Series 2005-2



  24.   New Century Home Equity Loan Trust, Series 2005-3



  25.   New Century Home Equity Loan Trust, Series 2005-4



  26.   New Century Home Equity Loan Trust, Series 2006-1



  27.   New Century Home Equity Loan Trust, Series 2006-2



  28.   New Century Home Equity Loan Trust, Series 2006-S1

“Sale” means the sale of the Purchased Assets in accordance with the Bidding
Procedures Order.

“Sale Approval Order” means an Order or Orders of the Bankruptcy Court issued
pursuant to Sections 363 and 365 of the Bankruptcy Code, substantially in the
form set forth in Exhibit E.

“Sale Hearing” has the meaning specified in the Bidding Procedures Order.

“Sale Motion” means the motion filed by Parent with the Bankruptcy Court for the
approval of the Sale Approval Order in the form of a Final Order.

“SEC” means the U.S. Securities and Exchange Commission.

“Second Lien Advances Amount” means, as of any date, an amount equal to (i) 95%
of the aggregate amount of Advances relating to Mortgage Loans under the
Servicing Agreements secured by second liens on the Mortgaged Property, which
amount shall be determined pursuant to the audit described in Section 4.2(c),
minus (ii) any amounts previously collected and paid pursuant to Section 4.1(b)
to Sellers in a previous collection period under the Servicing Agreements after
the Closing Date.

“Second Lien Advances Purchase Price” has the meaning specified in Section
4.1(b) hereof.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller Damages” has the meaning specified in Section 11.4 hereof.

“Seller Indemnified Parties” means Sellers and each of their Affiliates.

“Sellers” has the meaning specified in the preamble.

“Separation Shared Contracts” means those Shared Contracts set forth on Schedule
2.6(a).

“Servicer” means the “Servicer” or “Master Servicer” as defined in any Servicing
Agreement.

“Servicer Advance Facility” means the Servicer Advance Financing Facility
Agreement, dated as of August 28, 2003, by and between Citigroup Global Markets
Realty Corp., a New York corporation, and the Company.

“Servicer Advance Facility Amount” means all Obligations (as defined in the
Servicer Advance Facility) due and owing under the Servicer Advance Facility as
of the Closing Date, as determined and agreed to by Citigroup Global Markets
Realty Corp. or by the Bankruptcy Court and set forth on the Servicer Advance
Facility Schedule or all Obligations (as such term is defined in the DIP
Financing Agreement) that are due and owing under Tranche B of the DIP Financing
Agreement on the Closing Date, as applicable.

“Servicer Advance Facility Schedule” means the schedule setting forth the
Servicer Advance Facility Amount and delivered by Sellers pursuant to
Section 8.3(d).

“Servicer Indemnity” means the Servicer’s express indemnity obligations under
the sections of the Servicing Agreements set forth on Schedule 2.7(g).

“Servicing Agreements” means the servicing agreements, pooling and servicing
agreements, subservicing agreements, master servicing agreements, interim
servicing agreements and related agreements which are identified on
Schedule 1.1(i), including all documents attached as an exhibit or schedule to
or incorporated by reference into any Servicing Agreement.

“Servicing Fees” means the sum of (i) the servicing fees (excluding any
Ancillary Income) paid to a Seller as set forth in a Servicing Agreement and
(ii) any Ancillary Income.

“Servicing File” means, for each Mortgage Loan, copies of the Mortgage Loan
Documents and all other documents, files and other items related thereto
required to be maintained by the servicer pursuant to the applicable Servicing
Agreement, and, if not specifically set forth in the applicable Servicing
Agreement, pursuant to the applicable servicing standard.

“Servicing Licenses” means the licenses required by Law or a Government Entity
in order to engage in the Business, including the licenses listed on
Schedule 1.1(e).

“Servicing Litigation” has the meaning specified in Section 6.6(d) hereof.

“Servicing Rights” means all right, title and interest of Sellers in and to:
(i) the right to service the Mortgage Loans under the Servicing Agreements,
including the right to receive the Servicing Fees and Ancillary Income; (ii) the
related master servicing and/or servicing obligations as specified in each
Servicing Agreement, including the obligations to administer and collect the
payments of or relating to the Mortgage Loans, and to remit all amounts and
provide information reporting to others in accordance with the Servicing
Agreements; (iii) the right of ownership, possession, control and use of any and
all Servicing Files and Mortgage Loan Documents pertaining to the servicing of
the Mortgage Loans as provided in the Servicing Agreements; (iv) the rights with
respect to, and obligations to make, any advances required pursuant to any
Servicing Agreement, including obligations to reimburse funds borrowed from any
custodial or other accounts under a Servicing Agreement; (v) the “clean-up call”
right, if any, to purchase the related Mortgage Loans upon the aggregate
principal balance thereof being reduced below a specified amount to the extent
provided for in the Servicing Agreement; and (vi) all other rights, powers and
privileges of Sellers as the master servicer, servicers or subservicer under the
Servicing Agreements as expressly set forth therein; provided, that all
indemnification rights and obligations of Sellers under the Servicing Agreements
arising prior to the Closing Date and relating to the operation of the Business
prior to the Closing Date, shall not be transferred to Purchaser.

“Shared Contract” means any Contract or arrangement (i) that is set forth on
Schedule 2.6(a) and 2.6(b) and (ii) under which (A) the Business and (B) at
least one other business unit of Sellers or their Affiliates purchase or sell
goods or services or otherwise have rights or obligations.

“Software Contracts” means all Contracts, agreements, licenses, and other
commitments and arrangements, with the exception of generally available or
off-the-shelf shrink wrap licenses acquired for under $5,000, with any person or
entity respecting the ownership, license, acquisition, design, development,
distribution, marketing, development, use, outsourcing or maintenance of
computer program code, related technical or user documentation, and databases,
in each case relating to or arising out of the Business, other than such of the
foregoing as are identified in the Excluded Assets. As of the date hereof, the
Software Contracts consist of the items set forth on Schedule 1.1(h) as
(i) licenses from third parties (development and/or marketing); (ii) licenses
from third parties (internal use only); (iii) development contracts,
work-for-hire agreements, information technology outsourcing agreements, and
consulting and employment agreements; (iv) distributorships, dealerships,
franchises, and manufacturer’s representative contracts; (v) licenses and
sublicenses to others; and (vi) maintenance, support, or enhancement agreements.

“Straddle Period” has the meaning specified in Section 7.2(b) hereof.

“Straddle Period Taxes” has the meaning specified in Section 7.2(b) hereof.

“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, of which (i) at least a
majority of the securities or other interests having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person and/or by any one or
more of its Subsidiaries, or (ii) such Person or any other Subsidiary of such
Person is a general partner (excluding any such partnership where such Person or
any Subsidiary of such Person does not have a majority of the voting interest in
such partnership).

“Supplemental Motion” has the meaning specified in Section 2.7(d) hereof.

“Supplemental Order” has the meaning specified in Section 2.7(d) hereof.

“Tax” or “Taxes” means all taxes, charges, fees, duties, levies, penalties or
other assessments imposed by any federal, state, local or foreign governmental
authority, including income, gross receipts, excise, property, sales, gain, use,
license, custom duty, unemployment, capital stock, transfer, franchise, payroll,
withholding, social security, minimum estimated, profit, gift, severance, value
added, disability, premium, recapture, credit, occupation, service, leasing,
employment, stamp and other taxes, any amounts attributable thereto or
attributable to any failure to comply with any requirement regarding Tax Returns
and any transferee or secondary Liability in respect of taxes, including, in
each case, any interest, penalty, or addition thereto, whether disputed or not.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any such document
prepared on a consolidated, combined or unitary basis and also including any
schedule or attachment thereto, and including any amendment thereof.

“Technical Documentation” means all technical and descriptive materials (other
than Inventory) relating to the acquisition, design, development, use, or
maintenance of computer code, program documentation, Computer Equipment and
materials in Sellers’ Business.

“Third Party Claim” has the meaning specified in Section 11.8(a) hereof.

“Title IV Plan” means a plan that is subject to Section 302 or Title IV of ERISA
or Section 412 of the Code.

“Trademarks” has the meaning specified in the “Intellectual Property”
definition.

“Trade Secrets” has the meaning specified in the “Intellectual Property”
definition.

“Transfer Instructions” means the transfer instructions agreed by Sellers and
Purchaser pursuant to Section 6.6(a).

“Transfer Taxes” means any federal, state, county, local, foreign and other
sales, use, transfer, conveyance, documentary transfer, recording or other
similar Tax, fee or charge imposed upon the sale, transfer or assignment of
property or any interest therein or the recording thereof, and any penalty,
addition to Tax or interest with respect thereto.

“Transferred Employee” has the meaning specified in Section 3.1(b) hereof.

“Transferred Intellectual Property” means all the Intellectual Property Related
to the Business owned by, or licensed to, Sellers or their Affiliates, including
all invoices, shipping documents, purchase orders and other preprinted business
forms that have any Trademark thereon, and as set forth on Schedule 5.20(b).

“Transferred Shared Contract” means those Shared Contracts that are set forth on
Schedule 2.6(b).

“Transition Services Agreement” means a transition services agreement to be
dated as of the Closing Date, between Purchaser and the Company, in form and
substance acceptable to Sellers and Purchaser.

“TRS” has the meaning specified in Section 5.2 hereof.

“Unresolved Portion” has the meaning specified in Section 11.10(a) hereof.

“WARN” means the U.S. Worker Adjustment and Retraining Notification Act of 1988,
as amended or any similar state or local Law (including, for the avoidance of
doubt, the California Worker Adjustment and Retraining Notification Act, as
amended).

Section 1.2 Interpretation. When a reference is made in this Agreement to a
section or article, such reference shall be to a section or article of this
Agreement unless otherwise clearly indicated to the contrary.

(a) Whenever the words “include” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

(b) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references arc to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.

(c) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term. Where a word or phrase
is defined herein, each of its other grammatical forms shall have a
corresponding meaning.

(d) A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.

(e) A reference to any legislation or to any provision of any legislation shall
include any amendment to, and any modification or reenactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.

ARTICLE II

PURCHASE AND SALE OF ASSETS

Section 2.1 Purchase and Sale of Assets. On the terms and subject to the
conditions set forth herein and except as provided in Section 2.7, at the
Closing, Sellers shall sell, convey, transfer, assign and deliver to Purchaser,
and Purchaser shall purchase from Sellers, free and clear of all “claims” (as
defined in the Bankruptcy Code) and Liens, all of the right, title and interest
of all Sellers in and to the following assets, whether tangible or intangible,
real, personal or mixed, except for the Excluded Assets (collectively, the
“Purchased Assets”):

(a) all of Sellers’ Servicing Rights and rights to receive Servicing Fees with
respect to the Carrington-Related Assets on and after the Closing Date;

(b) all of Sellers’ Servicing Rights and rights to receive Servicing Fees with
respect to the New Century Portfolio-Related Assets on and after the Closing
Date;

(c) except for Contracts included in the Excluded Assets, all (i) Contracts set
forth in Schedule 2.1(c), (ii) Real Property Leases, (iii) Intellectual Property
Licenses, (iv) subject to Section 2.6, rights under Separation Shared Contracts
that relate primarily to the conduct of the Business, (v) Transferred Shared
Contracts, (vi) the Assigned Leases and (vii) Contracts entered into or made by
any Seller Related to the Business after April 2, 2007 and before the Closing;
provided that, in the case of any such Contract referred to in this clause
(vii), Sellers shall have furnished Purchaser a true, correct and complete copy
of such Contract and, after a reasonable opportunity to review such Contract,
Purchaser shall have consented in writing to assume such Contract (all contracts
described in clauses (i) through (vii) of this Section 2.1(c), collectively, the
“Assumed Contracts”), which Consent shall not be unreasonably withheld or
delayed;

(d) all Transferred Intellectual Property;

(e) all Books and Records Related to the Business that are not Excluded Assets;

(f) all Fixtures and Equipment Related to the Business;

(g) all IT Assets Related to the Business;

(h) the Leased Real Property, including all easements and other rights and
interests appurtenant thereto;

(i) all Advances;

(j) all credits, prepaid expenses, deferred charges, security deposits, prepaid
items and duties to the extent primarily related to a Servicing Agreement or a
Purchased Asset;

(k) all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or Claims of any nature available to or being pursued by
Sellers or any of their Affiliates to the extent primarily related to the
Purchased Assets and arising or accruing from and after the Closing or to the
extent primarily related to the Assumed Liabilities, whether arising by way of
counterclaim or otherwise (“Assumed Rights and Claims”);

(l) all guaranties, warranties, indemnities and similar rights in favor of
Sellers or any of their Affiliates to the extent related to any Servicing
Agreement or Purchased Asset, other than any guaranties, warranties, indemnities
and similar rights in favor of Sellers or any of their Affiliates arising prior
to the Closing Date; and

(m) to the extent permitted by Law, all Permits held by Sellers Related to the
Business or any of the Purchased Assets, including those listed on
Schedule 2.1(m).

Section 2.2 Excluded Assets. Notwithstanding anything herein to the contrary,
from and after the Closing, Sellers shall retain all of their existing right,
title and interest in and to any and all assets that are not Purchased Assets,
and there shall be excluded from the sale, conveyance, assignment or transfer to
Purchaser hereunder, and the Purchased Assets shall not include, the following
(collectively, the “Excluded Assets”):

(a) any asset or class of assets excluded from the defined terms set forth in
Sections 2.l(a) through (m) by virtue of the limitations expressed or implied
therein;

(b) all cash and cash equivalents, including Sellers’ bank accounts, but
excluding cash flows under, and any accounts created pursuant to, any Servicing
Agreements or any net profits generated by operation of the Business on or after
the Closing Date;

(c) all Tax Returns of Sellers or any of their Affiliates and all Books and
Records (including working papers) related thereto, other than any such Tax
documents related to the Purchased Assets, and any Books and Records which
Sellers are required by Law to retain;

(d) all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or Claims of any nature other than the Assumed Rights and
Claims, including to any claims of any nature relating to early payment default
claimants;

(e) the Plans and all rights or Liabilities in connection with and assets of the
Plans;

(f) any rights, demands, claims, actions and causes of action constituting
avoidance actions of Sellers’ estate under Chapter 5 of the Bankruptcy Code,
including any and all proceeds of the foregoing;

(g) all of Sellers’ rights and causes of action arising under Section 502 and
503 of the Bankruptcy Code and Rule 3007 thereunder;

(h) all of the rights and claims of the Filing Subsidiaries available to Filing
Subsidiaries under the Bankruptcy Code, of whatever kind or nature, as set forth
in Sections 544 through 551, inclusive, and any other applicable provisions of
the Bankruptcy Code, and any related claims and actions arising under such
sections by operation of Law or otherwise, including any and all proceeds of the
foregoing;

(i) any of the rights of Sellers under this Agreement (or any agreements between
either Seller, on the one hand, and Purchaser or any of its Affiliates, on the
other hand, entered into on or after the date of this Agreement);

(j) all insurance policies and insurance proceeds that Sellers or any of their
Affiliates have a right to receive as of the Closing and that relate to events,
circumstances or occurrences prior to the Closing (it being understood that none
of Sellers or their Affiliates have a right to receive insurance proceeds
belonging to the trusts related to the RMBS Transactions);

(k) Tax refunds (i) Related to the Business to the extent related to any taxable
period (or portion thereof) ending on or prior to the Closing Date and (ii) not
Related to the Business related to any taxable period (or portion thereof);

(l) the Purchase Price and any rights Sellers may have to the Indemnification
Holdback Amount pursuant to this Agreement and the Escrow Agreement;

(m) all rights, claims and causes of action relating to any Excluded Asset or
any Retained Liability; and

(n) all Excluded Contracts.

Section 2.3 Post-Closing Asset Deliveries. If either Seller, in its reasonable
discretion, determines after the Closing that books, records or other materials
constituting Purchased Assets are still in the possession of such Seller or any
of its Affiliates, such Seller shall, or shall cause such Affiliates to,
promptly deliver them to Purchaser at no cost or expense to Purchaser (other
than Consents pursuant to Section 2.5(a) which shall be at the cost and expense
of Purchaser). If any Seller or Purchaser, in its reasonable discretion,
determines after the Closing that books, records or other materials constituting
Excluded Assets were delivered to Purchaser, Purchaser shall promptly return
them to the applicable Seller at Sellers’ sole cost and expense.

Section 2.4 Conveyance of Assets by Affiliates of Sellers. Notwithstanding
anything to the contrary contained in this Agreement, if it is determined
before, at or after the Closing that any Affiliate of any Seller (an “Affiliate
Seller”) owns or possesses any Purchased Assets Related to the Business if such
Affiliate Seller were deemed to be a Seller under this Agreement (such assets
and properties, the “Affiliate Purchased Assets”), then Sellers shall, upon
Purchaser’s request, promptly cause such Affiliate Seller to transfer, assign,
convey and deliver to Purchaser such Affiliate Purchased Assets in accordance
with the terms and conditions of this Agreement; provided, that Purchaser shall
not be obligated to pay any amounts to Sellers in consideration for the transfer
of such Affiliate Purchased Assets to Purchaser other than those amounts that
Purchaser is obligated to pay to Sellers pursuant to Section 4.1.

Section 2.5 Non-Assignable Permits and Contracts; Servicing Licenses.

(a) Non-Assignability. Notwithstanding anything to the contrary contained in
this Agreement or in any Ancillary Agreement, to the extent that any Contract
included in the Purchased Assets is not capable of being assigned to Purchaser
as contemplated by this Agreement without the Consent of the other party or
parties thereto or the issuer thereof or any other third party (including a
Government Entity), or if such assignment or attempted assignment without such
Consent would constitute a breach thereof or a violation of any Law, this
Agreement shall not constitute an assignment or transfer of any claim, right,
benefit or obligation thereunder, or any such attempted assignment, unless any
such Consent is obtained at or prior to the date of such attempted assignment
(any such Contract that is not capable of being assigned to Purchaser at the
Closing as contemplated by this Section 2.5(a), a “Non-Transferred Asset”).

(b) Efforts to Obtain Consents and Waivers. At Purchaser’s request, and at
Purchaser’s cost and expense, each Seller shall use commercially reasonable
efforts, and Purchaser shall provide reasonable cooperation to each Seller, to
obtain the Consents referred to in Section 2.5(a) with respect to any
Non-Transferred Asset after the Closing.

(c) If Waivers or Consents Cannot be Obtained. Except with respect to the
Servicing Licenses, which are covered under Section 2.5(e), until the Consents
referred to in Section 2.5(a) with respect to any Non-Transferred Assets are
obtained, Sellers’ sole responsibility with respect to such Non-Transferred
Assets, notwithstanding Section 2.1, shall be to use all commercially reasonable
efforts, at the cost and expense of Purchaser, for the period ending on the
earlier of the one-year anniversary of the Closing Date or the effective date of
any plan of reorganization of Sellers confirmed in the Bankruptcy Cases, to:
(i) provide to Purchaser the benefits of such Non-Transferred Asset;
(ii) cooperate in any reasonable and lawful arrangement designed to provide such
benefits to Purchaser; and (iii) enforce for the account of Purchaser any rights
of Sellers arising from such Non-Transferred Asset against the other party or
parties thereto or the issuer thereof. Purchaser shall indemnify and hold
harmless Sellers against and from any Loss incurred by Sellers arising from or
related to any and all actions taken by either Seller pursuant to this
Section 2.5(c) at the direction of Purchaser.

(d) Obligation of Purchaser to Perform. Other than with respect to Servicing
Licenses, to the extent that Purchaser is provided the benefits pursuant to
Section 2.5(c) of any Non-Transferred Asset, Purchaser shall perform, on behalf
of Sellers, for the benefit of Sellers and the other party or parties thereto or
the issuer thereof the obligations of Sellers thereunder or in connection
therewith and if Purchaser shall fail to perform to the extent required herein,
Sellers, without waiving any rights or remedies that they may have under this
Agreement or applicable Laws, may suspend their performance under Section 2.5(c)
in respect of the instrument that is the subject of such failure to perform
unless and until such situation is remedied, at either Sellers’ option, or
Sellers may perform at Purchaser’s sole cost and expense such obligations, in
which case Purchaser shall reimburse Sellers’ reasonable costs and expenses of
such performance as promptly as practicable following receipt of an invoice
therefor. Purchaser shall indemnify and hold harmless Sellers against and from
any Loss incurred by Sellers arising from or related to any and all actions
taken by either Seller pursuant to this Section 2.5(d) at the direction of
Purchaser.

(e) Servicing Licenses. Purchaser shall use all commercially reasonable efforts
to obtain all Servicing Licenses required in connection with the Business as
promptly as possible, and Sellers shall cooperate with, and provide assistance
to, Purchaser in all such efforts. If and to the extent Purchaser shall not have
obtained all such Servicing Licenses prior to the Closing, (i) the Company shall
perform such activities under the Servicing Agreements as are required from time
to time to be performed by a Person with such Servicing Licenses in compliance
with Law, in each case for a servicing fee to be mutually agreed by Purchaser
and the Company (which fee shall not be less than the Company’s actual costs
incurred in performing such activities), (ii) Purchaser and the Company shall
enter into the Lease and Subservicing Agreement, which may include a lease back
to the Company of any Purchased Assets and Assumed Liabilities, including any
employees, Servicing Rights, IT Assets or Permits required in order to conduct
the Business in compliance with Law or (iii) Purchaser and the Company shall
enter into another arrangement mutually satisfactory to Purchaser and Sellers.
The Lease and Subservicing Agreement or other arrangement shall terminate on the
six-month anniversary of the Closing Date, unless earlier terminated by mutual
agreement of the parties thereto. As of the date hereof, Purchaser has contacted
and shall continue to contact the state regulators in all states where Servicing
Licenses are required in order to ascertain if any state regulator will object
to such arrangements, and shall use all commercially reasonable efforts to
inform and consult with all such state regulators as to such arrangements
contemplated in this Section 2.5(e) and to avoid any objection thereto.

Section 2.6 Shared Contracts.

(a) Separation of Certain Shared Contracts for Benefit of Purchaser. Prior to
the Closing, Sellers and Purchaser shall use commercially reasonable efforts to
work together (and, if necessary and desirable, to work with the third parties
to the Separation Shared Contracts) in an effort to (i) divide, modify and/or
replicate (in whole or in part) the respective rights and obligations under and
in respect of the Separation Shared Contracts and (ii) if reasonably feasible,
novate the respective rights and obligations under and in respect of the
Separation Shared Contracts, such that, effective as of the Closing,
(A) Purchaser is the beneficiary of the rights and is responsible for the
obligations related to that portion of the Separation Shared Contract Related to
the Business and included in the Purchased Assets (the “Business Portion”) so
that, subsequent to the Closing, Sellers shall have no rights or obligations
with respect to the Business Portion of the Separation Shared Contract, and
(B) the applicable Seller is the beneficiary of the rights and is responsible
for the obligations related to that portion of the Separation Shared Contract
other than the Business Portion (the “Non-Business Portion”) so that, subsequent
to the Closing, Purchaser shall have no rights or obligations with respect to
the Non-Business Portion of the Separation Shared Contract. If the applicable
parties are not able to enter into an arrangement to formally divide, modify
and/or replicate one or more Separation Shared Contracts prior to the Closing as
contemplated by the previous sentence, then (i) Purchaser shall be entitled to
the benefits of the Business Portion of any such Separation Shared Contract
accruing on or after the Closing Date to the extent (and only to the extent)
that Sellers may provide such benefits (A) without violating the terms of such
Separation Shared Contract and (B) without incurring any material expense (and
any such expense shall be reimbursed by Purchaser) and (ii) to the extent
Purchaser receives such benefits, Purchaser shall perform at its sole cost and
expense the obligations of the applicable Seller to be performed after the
Closing under the Business Portion of such Separation Shared Contract as in
effect on the Closing Date until the earliest of (i) such time as separate
Contracts for such goods or services have been agreed between such Seller and
the other party to such Contracts, (ii) the election by Seller to terminate such
arrangement, (iii) the termination of such Separation Shared Contract and
(iv) the date which is 12 months after the Closing Date.

(b) Other Shared Contracts. With respect to any Transferred Shared Contract that
is, at Sellers’ sole option, transferred to Purchaser at the Closing, Purchaser
shall provide the applicable Seller with the benefits of such Transferred Shared
Contract in substantially the manner described in Section 2.6(a) above (subject
to the limitations set forth therein), and such Seller shall reimburse Purchaser
for such benefits in substantially the manner described in Section 2.6(a) above
(subject to the limitations set forth therein), until the earliest of (i) such
time as separate Contracts for such goods or services have been agreed between
such Seller and the other party to such Contracts, (ii) the election by Seller
to terminate such arrangement, (iii) the termination of such Transferred Shared
Contract and (iv) the date which is 12 months after the Closing Date.

Section 2.7 Assumption of Certain Liabilities.

(a) On the terms of and subject to the conditions set forth herein, Purchaser
shall (i) assume at the Closing and discharge or perform when due the Assumed
Liabilities on and after the Closing Date and (ii) assume all obligations for
and pay and discharge when due the Cure Amounts relating to each Assigned
Contract at the respective Contract Determination Date for such Assigned
Contract; provided, that, except as set forth in Section 2.7(b), in no event
shall Purchaser assume and discharge when due the Cure Amounts relating to the
Excluded Contracts. Except as set forth in this Section 2.7, Purchaser shall not
assume or have any Liability or responsibility with respect to any Liability of
any nature or kind whatsoever relating to the Business or the Purchased Assets
that exists, or arises out of the operation or ownership of the Purchased Assets
or the Business, prior to, at or after, the Closing and that is not an Assumed
Liability. Except as set forth in this Section 2.7, other than the Assumed
Liabilities, Purchaser shall not assume any Liability of any nature or kind
whatsoever of Sellers.

(b) From time to time after the date hereof, but in no event later than 60 days
following the Closing Date or, if such date does not fall on a Business Day, the
next succeeding Business Day (the “Contract Notification Deadline”), Purchaser
shall, in its sole discretion, notify Sellers of (i) each Assigned Contract that
Purchaser has agreed to assume (each, an “Accepted Contract” and, collectively,
the “Accepted Contracts”) and (ii) each Assigned Contract that Purchaser does
not desire to assume (each, an “Excluded Contract” and, collectively, the
“Excluded Contracts”); provided, that any Assigned Contract that has not been
designated by Purchaser as either an Accepted Contract or an Excluded Contract
by the Contract Notification Deadline shall be deemed to be an Excluded
Contract; and provided, further, that Sellers shall not be deemed in breach
under this Agreement (whether as a result of an inaccuracy in a representation
or warranty or breach of a covenant) or otherwise if Sellers shall reject an
Excluded Contract. Purchaser shall be responsible for and shall pay to each
applicable Person that is a party to an Accepted Contract the respective Cure
Amount for such Accepted Contract on the Contract Determination Date for such
Accepted Contract. In furtherance of the foregoing, the Sale Approval Order
shall provide that the assignment and assumption to Purchaser of the Assigned
Contracts is approved, subject only to (A) payment by Purchaser of the Cure
Amounts for each Assigned Contract, (B) resolution of any assumption objection
under Section 365(c)(1) or (c)(2) of the Bankruptcy Code and (C) Purchaser’s
right to designate any Assigned Contract an Excluded Contract in accordance with
the terms of this Section 2.7(b). From the date hereof until the Contract
Notification Deadline, Sellers shall not reject any Assigned Contract unless
such contract has been designated an Excluded Contract by Purchaser; provided,
that Sellers shall not be deemed in breach under this Agreement (whether as a
result of an inaccuracy in a representation or warranty or breach of a covenant)
or otherwise if Sellers shall reject an Excluded Contract. Purchaser shall be
responsible for, and shall pay in accordance with Section 2.7(c), all costs
incurred by Sellers with respect to, and all amounts due by or on behalf of
Sellers under, each Assigned Contract, together with all of Sellers’ reasonable,
necessary, ordinary course, post-Closing obligations that are specifically
attributable to each such Assigned Contract (the “Carrying Costs”) during the
period from the Closing Date through the Contract Determination Date for each
such Assigned Contract. Except as set forth in this Section 2.7, Purchaser’s
Carrying Costs shall not include any attorneys’ or financial advisory fees
arising from and directly related to the Bankruptcy Cases or Sellers and their
Affiliates status as debtors-in-possession under Chapter 11 of the Bankruptcy
Code. With respect to each Assigned Contract, between the Closing Date and such
Assigned Contract’s respective Contract Determination Date, Sellers shall
provide, to the extent reasonably necessary for Purchaser to operate the
Business after the Closing Date and at Purchaser’s sole cost and expense, a
subcontract, sublease or sublicense, as may be applicable, to Sellers’ rights
Related to the Business pursuant to such Assigned Contract.

(c) With respect to each Assigned Contract, Sellers shall, within 60 days after
the later of (i) the Contract Determination Date for such Assigned Contract or
(ii) the Contract Notification Deadline, advise Purchaser in writing of the
amount of the Carrying Costs with respect to such Assigned Contract in
sufficiently reasonable detail; provided, that, without limiting the foregoing,
Sellers, in their sole discretion, may advise Purchaser in writing of the amount
of Carrying Costs at any time with respect to any Assigned Contract the Carrying
Costs of which are equal to or greater than $100,000. Purchaser shall pay the
Carrying Costs as so indicated within 10 Business Days after such notification;
provided, that Purchaser may object to the Carrying Costs within such 10
Business Day period. If Purchaser makes such an objection, Sellers and Purchaser
shall first use good faith efforts to resolve such objection and, absent
resolution within 10 Business Days of Purchaser’s objection, the matter shall be
submitted to the Bankruptcy Court, whose determination shall be final and
binding upon the parties.

(d) Sellers shall file a motion (the “Supplemental Motion”) with the Bankruptcy
Court for entry of an Order of the Bankruptcy Court (the “Supplemental Order”)
to assume and assign to Purchaser any additional Contracts or any Separation
Shared Contracts, in each case that have not been previously rejected by
Sellers, as identified by Purchaser and approved by Sellers in their sole
discretion (each, an “Additional Contract” and, collectively, the “Additional
Contracts”) that, for any reason, are not assumed and assigned to Purchaser
pursuant to the Sale Approval Order, with the same effect as if such Contracts
had been Assigned Contracts (i) under the Sale Approval Order, including setting
a proposed cure amount and seeking a Cure Finding therefor, and (ii) under this
Section 2.7, including with respect to the obligation to pay the Cure Amount and
Carrying Costs with respect to each such Additional Contract; provided, that
Purchaser’s obligation to pay the Carrying Costs for any Additional Contract
shall commence upon the date that Sellers approve Purchaser’s request to treat
such contract as an Additional Contract hereunder. The Sale Approval Order shall
provide that a motion to assume and assign an Additional Contract shall be on
notice only to Purchaser and to the non-debtor party or parties to such
Contract. If the non-debtor party to any such Additional Contract objects to the
assumption and assignment of such Contract or to Sellers’ proposed cure amount,
then Sellers shall either settle, at Purchaser’s cost, the objection of such
party (subject to approval of Purchaser) or shall litigate, at Purchaser’s cost,
such objection under such procedures as the Bankruptcy Court shall approve and
proscribe. The Contract Notification Deadline for any Additional Contract shall
be deemed to be, and shall be extended until, the later of (x) the date that is
45 days after the date that such Additional Contract is identified by Purchaser
to Sellers, subject to the approval of Sellers in their sole discretion; and
(y) the date that is three Business Days after the date that the Bankruptcy
Court makes a Cure Finding for such Contract (in each case if such date would be
after the date that would otherwise be the Contract Notification Deadline). The
Sale Approval Order shall provide that with respect to any action required or
permitted to be taken by Sellers pursuant to this Section 2.7(d), Purchaser
shall pay the legal fees of Sellers involved in any such litigation.

(e) Prior to the Closing Date, Sellers shall file a Supplemental Motion with the
Bankruptcy Court for entry of a Supplemental Order to assume and assign to
Purchaser any Ancillary Servicing-Related Agreements that have not otherwise
been assumed by Sellers and assigned to Purchaser by agreement of the parties
thereto in accordance with the terms of the Sale Approval Order. Sellers shall
retain all liabilities and obligations with respect to the Cure Amount relating
to any such Ancillary Servicing-Related Agreement.

(f) The term “Cure Finding” as used herein shall mean a finding by the
Bankruptcy Court in a Final Order determining the amount required to be paid to
cure any outstanding defaults under an Assigned Contract so that Sellers may
assume and assign such Contract to Purchaser pursuant to Section 365 of the
Bankruptcy Code. Upon objection by the non-debtor party to any such Contract, on
behalf of Sellers, Purchaser shall, in its sole discretion, either settle or
litigate, in each case at Purchaser’s cost, the objection of such party under
such procedures as the Bankruptcy Court shall approve and proscribe; provided,
however, that if Purchaser decides not to settle or litigate any such objection,
Purchaser shall provide Sellers prompt written notice of such decision and
Sellers shall either settle or litigate, in each case at Purchaser’s direction
and reasonable cost, the objection of such party under such procedures as the
Bankruptcy Court shall approve and proscribe. The term “Cure Amount” as used
herein means all cure amounts payable in order to cure any defaults or otherwise
effectuate, pursuant to the Bankruptcy Code, the assumption by and assignment to
Purchaser of an Assigned Contract and assigned to Purchaser under the Sale
Approval Order, as determined pursuant to a Cure Finding, a settlement or
litigation (in each case at Purchaser’s cost), as provided in this
Section 2.7(f). The Sale Approval Order shall provide that with respect to any
action, including the preparation, negotiation and filing of any motions or
other papers regarding a Cure Finding, required or permitted to be taken by
Sellers pursuant to this Section 2.7, Purchaser shall pay the legal fees of
Sellers involved in any such litigation.

(g) Nothing contained herein shall be construed to limit Purchaser’s obligation
to perform the obligations of the Servicer under the Servicing Agreements from
and after the Closing Date based on the status of the Mortgage Loans at that
time, although such performance obligation shall not be deemed to cause
Purchaser to assume any liability for any act or omission of Sellers (whether as
originator, Servicer or otherwise), the indenture trustee or any other Person
arising on or before the Closing Date with respect to such Servicing Agreements;
provided, however, and for the avoidance of doubt, nothing contained in the
preceding sentence is intended to relieve Purchaser from its indemnification
obligations under the Servicer Indemnity arising after the Closing Date.

Section 2.8 Retained Liabilities. Sellers shall retain and be liable and
responsible for all Retained Liabilities.

Section 2.9 Closing. Subject to the terms and conditions of this Agreement, the
closing (the “Closing”) of the transactions contemplated hereby shall take place
at the offices of O’Melveny & Myers LLP, 7 Times Square Plaza, New York, New
York 10036, on the second Business Day following the date on which the
conditions set forth in Article VIII (other than those conditions that by their
nature can be satisfied only at the Closing but subject to the fulfillment or
waiver of those conditions) have been satisfied or waived or at such other time
and place as the parties hereto may mutually agree. At the Closing, the
appropriate parties shall take all actions required under Sections 2.10, 2.11
and 2.12 and all other actions not previously taken but required to be taken
hereunder at or prior to the Closing.

Section 2.10 Ancillary Agreements. At the Closing, Sellers shall duly execute
and deliver to Purchaser, and Purchaser shall duly execute and deliver to
Sellers, each of the following agreements to which they are to be a party (the
“Ancillary Agreements”):

(a) Copyright Assignments;

(b) the Escrow Agreement;

(c) the Transition Services Agreement;

(d) the Bills of Sale;

(e) subject to Section 2.7 (to the extent applicable), the Assignment and
Assumption Agreements;

(f) subject to Section 2.7, the Assignment and Assumption of Lease Agreements;
and

(g) the Lease and Subservicing Agreement, if required pursuant to
Section 2.5(e).

Section 2.11 Deliveries by Purchaser.

(a) At the Closing, Purchaser shall deliver to Sellers the following:

(i) the Purchase Price, in accordance with Section 4.1, in immediately available
funds by wire transfer to an account or accounts which have been designated by
Sellers at least two Business Days prior to the Closing Date;

(ii) the certificate to be delivered pursuant to Section 8.2(c);

(iii) subject to Section 2.7, such instruments of assumption and other
instruments or documents, in form and substance reasonably acceptable to
Sellers, as may be necessary to effect Purchaser’s assumption of the Assumed
Liabilities and the effective assignment of any Assumed Contracts, Assigned
Leases or other Purchased Assets; and

(iv) such other customary instruments of transfer, assumptions, filings or
documents, in form and substance reasonably satisfactory to Sellers, as may be
required to give effect to this Agreement or any Ancillary Agreement.

Section 2.12 Deliveries by Sellers.

(a) Subject to Section 2.7, at the Closing, Sellers shall deliver, or cause to
be delivered, to Purchaser the following:

(i) a certified copy of (A) the Sale Approval Order, which shall not have been
modified or amended in any manner that has not been agreed to in writing by
Purchaser in its sole discretion and shall have become a Final Order, and
(B) all other Orders of the Bankruptcy Court pertaining to the transactions
contemplated by this Agreement and the Ancillary Agreements;

(ii) the certificates to be delivered pursuant to Section 8.3(c);

(iii) a master copy of each proprietary software program Related to the Business
(in both object code, and to the extent available, source code form); and

(iv) such other customary instruments of transfer, assumptions, filings or
documents, in form and substance reasonably satisfactory to Purchaser, as may be
required to give effect to this Agreement or any Ancillary Agreement.

Section 2.13 Limited Representations. Purchaser hereby acknowledges and agrees
that, notwithstanding anything to the contrary contained herein, except as
expressly set forth in this Agreement, Sellers make no representations or
warranties whatsoever, express or implied, with respect to any matter relating
to the Purchased Assets. Without in any way limiting the foregoing, Sellers
hereby disclaim any warranty (express or implied) of merchantability or fitness
for any particular purpose as to any portion of the Purchased Assets.

ARTICLE III

TRANSFERRED EMPLOYEES

Section 3.1 Transferred Employees. With respect to each Business Employee,
Schedule 3.1 lists, to the extent such information is permitted to be disclosed
under applicable Law: (i) each such person’s title or job/position; (ii) each
such person’s job designation (i.e., salaried or hourly); (iii) each such
person’s location of employment; (iv) each such person’s employment status
(i.e., actively employed or not actively at work (due to, e.g., illness,
short-term disability, sick leave, authorized leave or absence, etc.)); (v) each
such person’s annual base rate of compensation, target level of 2007 bonus
amounts and bonuses received in 2006; and (vi) if applicable, any material,
individual specific provisions relating to such person’s employment (e.g.,
non-compete agreement, golden parachute, etc.).

(a) Not later than 20 days prior to the Closing Date, Sellers will provide
Purchaser with an updated Schedule 3.1.

(b) Not later than 15 days prior to the Closing Date, and effective as of the
Closing Date, Purchaser shall offer employment to substantially all Business
Employees identified on Schedule 3.1 (as updated in accordance with clause (a)
of this Section 3.1); provided, that each such offer shall provide that it shall
not become effective with respect to a Business Employee unless the applicable
Business Employee is actively at work as of the Closing Date. Each such offer of
employment shall comply with the requirements of this Section 3.1. The new
employment of each Business Employee who accepts a Purchaser’s offer of
employment shall commence with effect from the later of the Closing or the date
of acceptance. Each Business Employee who accepts a Purchaser’s offer of
employment and who becomes an employee of such Purchaser as of the Closing shall
be a “Transferred Employee.”

(c) Purchaser’s offer of employment will be at a level of base compensation not
less than the level of base compensation as applied to such Person immediately
prior to the Closing and with benefits that are substantially similar in the
aggregate to those provided by Sellers immediately prior to the Closing Date.

(d) With respect to any accrued but unused paid time off (“PTO”) to which any
Transferred Employee is entitled pursuant to the PTO policy applicable to such
Transferred Employee immediately prior to the Closing Date (the “PTO Policy”),
Purchaser shall assume the liability for accrued PTO of Transferred Employees
and shall permit such Transferred Employees to use such PTO; provided, however,
that if Purchaser deems it necessary or if otherwise required by applicable Law,
Purchaser shall be liable for and pay in cash to each such Transferred Employee
an amount equal to the wages relating to such PTO. During the period between the
date hereof and the Closing Date, Sellers shall not modify or amend the PTO
Policy with respect to any Transferred Employee.

Section 3.2 Employee Benefit Plans. Schedule 3.2 sets forth a true, complete and
correct list of each material Plan that covers any Business Employee. Purchaser
and its Affiliates shall not assume any Plans or any Liabilities under or with
respect to the Plans (except, in Purchaser’s sole discretion, as to any
permitted “rollover” accepted by the applicable plan of Purchaser or one of its
Affiliates that is elected by a Transferred Employee under a Plan intended to be
qualified under Section 401(a) of the Code). Effective as of the Closing, each
Business Employee shall be 100% fully vested in his benefits under any Plan that
is intended to be qualified under Section 401(a) of the Code.

Section 3.3 COBRA. Sellers and their Affiliates shall retain all obligations
relating to compliance with the continuation health care coverage requirements
of Section 4980B of the Code and Sections 601 through 608 of ERISA under the
Plans, regardless of whether a qualifying event occurs prior to, on or after the
Closing Date. This Agreement shall not, however, limit the ability of Sellers to
amend or terminate any Plan at any time.

Section 3.4 WARN. Sellers agree to provide any required notice under and to
otherwise retain all Liabilities relating to WARN, or any similar Laws, with
respect to any event affecting Business Employees on or prior to the Closing
Date. Purchaser agree to provide any required notice under and to otherwise
assume all Liabilities relating to WARN, or any similar Laws, with respect to
any event affecting Transferred Employees after the Closing Date.

Section 3.5 Cooperation. Sellers and Purchaser shall provide each other with
such records and information as may be reasonably necessary, appropriate and
permitted under applicable Law to carry out their obligations under this
Article III.

Section 3.6 No Third Party Rights. No provision of this Agreement confers rights
or remedies upon any Person, including any Business Employee or any Transferred
Employee, other than the Parties.

ARTICLE IV

PURCHASE PRICE; ADJUSTMENT; ALLOCATION

Section 4.1 Purchase Price.

(a) The aggregate consideration for the Purchased Assets (the “Closing Date
Purchase Price”) to be paid on the Closing Date shall, subject to the terms and
conditions of this Article IV, equal (i) the sum of (A) the Cut-Off
Carrington-Related Assets Amount (which amount would equal approximately
$57,600,000 if calculated as of April 30, 2007 (instead of the Cut-Off Date) and
shall be subject to audit and adjustment as provided in this Article IV), plus
(B) the Cut-Off New Century Portfolio-Related Assets Amount (which amount would
equal approximately $66,300,000 if calculated as of April 30, 2007 (instead of
the Cut-Off Date) and shall be subject to audit and adjustment as provided in
this Article IV), plus (C) the Cut-Off First Lien Advances Amount (which amount
excludes funds borrowed from any custodial or other accounts under a Servicing
Agreement and shall be subject to audit and adjustment as provided in this
Article IV), a portion of which Cut-Off First Lien Advances Amount shall be used
to pay the Servicer Advance Facility Amount in full, minus (ii) the sum of
(A) the Indemnification Holdback Amount, which shall be paid to the Escrow
Agent, plus (B) the New Century Portfolio-Related Assets Deduction, if any.

(b) After the Closing, Purchaser shall also, subject to the terms and conditions
of this Article IV, pay Sellers an amount up to the Second Lien Advances Amount
(the “Second Lien Advances Purchase Price” and, collectively with the Closing
Date Purchase Price, the “Purchase Price”), which amounts shall be payable to
Sellers on each Distribution Date (as defined in the related Servicing
Agreement) as and to the extent the amounts underlying the Second Lien Advances
Amounts are actually collected from the obligors under the related Mortgage
Loans.

Section 4.2 Purchase Price Adjustments.

(a) On the Closing Date, the Servicer Advance Facility Amount shall be set forth
on the Servicer Advance Facility Schedule and shall equal all Obligations (as
defined in the Servicer Advance Facility) due and owing under the Servicer
Advance Facility as of the close of business on the Business Day prior to the
Closing Date.

(b) If it is reasonably determined by Purchaser, in Purchaser’s sole discretion,
no earlier than 5 Business Days prior to the Closing Date, that Sellers are
unable to transfer, assign and convey good, valid and marketable title to all of
the Servicing Rights with respect to the New Century Portfolio-Related Assets,
free and clear of any and all Liens, Purchaser shall have the right, in
Purchaser’s sole discretion, to reduce the Purchase Price by the New Century
Portfolio-Related Assets Amount (the “New Century Portfolio-Related Assets
Deduction”), in which event (i) Purchaser shall not purchase from Sellers and
Sellers shall not sell, convey, transfer, assign and deliver to Purchaser the
Servicing Rights with respect to the New Century Portfolio-Related Assets or any
Purchased Assets or Assumed Liabilities relating solely to the New Century
Portfolio-Related Assets on the Closing Date, (ii) the defined terms “Purchased
Assets,” “Business” and “Assumed Liabilities” shall be deemed to exclude the
Servicing Rights with respect to the New Century Portfolio-Related Assets and
any Purchased Assets or Assumed Liabilities relating solely to the New Century
Portfolio-Related Assets and (iii) any (A) representations or warranties made by
either Seller in this Agreement and (B) any covenant of either Seller in this
Agreement, in each case that are applicable to the Servicing Rights with respect
to the New Century Portfolio-Related Assets and any Purchased Assets or Assumed
Liabilities relating solely to the New Century Portfolio-Related Assets, shall
no longer be applicable thereto. If Purchaser does not purchase the Servicing
Rights with respect to the New Century Portfolio-Related Assets at the Closing
and Purchaser and Sellers elect to continue to attempt to effect the purchase of
such assets, Purchaser and Sellers shall use all commercially reasonable efforts
to resolve the issues causing Sellers to be unable to transfer the Servicing
Rights with respect to the New Century Portfolio-Related Assets as promptly as
possible and, if all such issues are resolved, Sellers shall sell such assets to
Purchaser after the Closing Date.

(c) As of the date hereof, Purchaser has retained and shall continue to retain,
at its own cost, an independent accounting firm to audit prior to the Closing
Date the calculation, as of fifteen days prior to the Closing Date (the
“Pre-Closing Audit Report”), as of the Cut-Off Date (the “Cut-Off Date Audit
Report”) and as of the Closing Date (the “Closing Date Audit Report” and,
together with the Pre-Closing Audit Report and the Cut-Off Date Audit Report,
the “Audit Reports”), of (i) the outstanding stated principal balance of all
Mortgage Loans under the Servicing Agreements in the Mortgage Loan Schedule, the
Cut-off Date Mortgage Loan Schedule and the Closing Date Mortgage Loan Schedule,
(ii) the Servicer Advance Facility Amount, and (iii) the Advances Amount, in
each case including the calculation of collections and distributions pursuant to
the Servicing Agreements and the Servicer Advance Facility used in calculating
such amounts. Purchaser shall provide Sellers with each of the Audit Reports as
promptly as possible after Purchaser receives such Audit Reports from the
auditor, and Sellers shall have the right to dispute all matters included in
each Audit Report. Purchaser and Sellers shall negotiate in good faith to
resolve all disputed matters with respect to each Audit Report as promptly as
possible. If no Seller disputes the Closing Date Audit Report, such Closing Date
Audit Report shall be deemed final by Sellers and Purchaser, and the Purchase
Price on the Closing Date pursuant to Section 4.1, as adjusted after the Closing
Date pursuant to Section 4.3, shall be increased or decreased to reflect the
results of such Closing Date Audit Report, as shall have been agreed by Sellers
and Purchaser.

(d) If Sellers dispute any of the Audit Reports (or any item included therein)
set forth in Section 4.2(c) above, such dispute shall be resolved in the
following manner: (i) Sellers shall notify Purchaser within 10 days after
Sellers’ receipt of the Audit Report, which notice shall specify in reasonable
detail the nature of the dispute; (ii) during the 15-day period following
Purchaser’s receipt of such notice, Sellers and Purchaser shall use their
commercially reasonable efforts to resolve such dispute in good faith; and
(iii) if at the end of such 15-day period Sellers and Purchaser shall have
failed to resolve such dispute in writing, Sellers and Purchaser shall submit
the item(s) in dispute as promptly as practicable to a national accounting or
consulting firm (the “Arbitrating Accountants”) with experience in the mortgage
loan business and that is independent of Sellers and Purchaser and their
respective Affiliates to be selected by mutual agreement between Sellers and
Purchaser. The Arbitrating Accountants shall act as an arbitrator and shall
resolve the dispute as to the Audit Report within 30 days after such dispute is
referred to it. Each of the parties hereto shall bear all costs and expenses
incurred by it in connection with such arbitration, except that the cost of the
Arbitrating Accountants hereunder shall be borne equally by Sellers and
Purchaser. This provision for arbitration shall be specifically enforceable by
the parties hereto. The decision of the Arbitrating Accounts in accordance with
the provisions hereof shall be final and binding (absent manifest error), and
there shall be no right of appeal therefrom.

Section 4.3 Post-Closing Adjustments.

(a) Not later than the 15th day following the Closing Date, Purchaser shall
prepare (after consultation with Sellers) and deliver to Sellers a statement
based on the Closing Date Audit Report (the “Purchase Price Adjustment
Statement”) setting forth for the Servicing Agreements: (i) the Closing
Servicing Agreement Amounts and the amount (the “Closing Adjustment
Difference”), positive or negative, equal to (A) the Cut-Off Servicing Agreement
Amounts for such Servicing Agreements transferred from Sellers to Purchaser
hereunder as paid for such Servicing Agreements at the Closing, minus (B) the
Closing Servicing Agreement Amounts for such Servicing Agreements; and (ii) the
Closing First Lien Advances Amount and the amount (the “Advances Amount
Difference”), positive or negative, equal to (A) the Cut-Off First Lien Advances
Amount for such Servicing Agreements transferred from Sellers to Purchaser
hereunder as paid at the Closing, minus (B) the Closing First Lien Advances
Amount. Sellers shall provide reasonable cooperation, including reasonable
access to books, records, employees in connection with the preparation of the
Purchase Price Adjustment Statement.

(b) If the sum of (i) the Closing Adjustment Difference, plus (ii) the Advances
Amount Difference (such sum, the “Post-Closing Purchase Price Adjustment”) is a
positive number, then (A) Sellers shall, within three Business Days of delivery
of the Purchase Price Adjustment Statement, pay to Purchaser an amount in cash,
by wire transfer of immediately available funds to an account or accounts
designated by Purchaser, equal to 90% of the Cash Purchase Price portion of the
Post-Closing Purchase Price Adjustment and (B) shall cause the Escrow Agent to,
within three Business Days of delivery of the Purchase Price Adjustment
Statement, pay to Purchaser an amount in cash, by wire transfer of immediately
available funds to an account or accounts designated by Purchaser, equal to 10%
of the Cash Purchase Price portion of the Post-Closing Purchase Price
Adjustment. If the Post-Closing Purchase Price Adjustment is a negative number,
then Purchaser shall, within three Business Days of delivery of the Purchase
Price Adjustment Statement, (1) pay to Sellers an amount in cash, by wire
transfer of immediately available funds to an account designated by Sellers,
equal to 90% of the Cash Purchase Price portion of the Post-Closing Purchase
Price Adjustment and (2) pay to the Escrow Agent an amount in cash, by wire
transfer of immediately available funds, equal to 10% of the Cash Purchase Price
portion of the Post-Closing Purchase Price Adjustment.

Section 4.4 Deposit Amount. Purchaser represents and warrants that it has
delivered to the Deposit Escrow Agent, pursuant to the terms of the Deposit
Escrow Agreement, $10,000,000 in immediately available funds (such amount,
together with the interest accrued thereon prior to the Closing, the “Deposit
Amount”) to be held by the Deposit Escrow Agent in an interest bearing account
reasonably acceptable to Purchaser and Sellers to serve as an earnest money
deposit under this Agreement, and to be released in accordance with the
following procedures:

(a) Deposit Instructions. If the Closing shall occur, on the Closing Date,
Sellers and Purchaser shall jointly instruct the Deposit Escrow Agent to deliver
the Deposit Amount, by wire transfer of immediately available funds, to an
account of Sellers as set forth in the Deposit Escrow Agreement (and such
Deposit Amount shall be applied toward the payment of the Purchase Price).

(b) Violation of Agreement. If this Agreement is validly terminated by Sellers
pursuant to Section 9.1.(d)(i) or 9.1(d)(ii), the Deposit Escrow Agent shall
deliver the Deposit Amount, in accordance with the terms of the Deposit Escrow
Agreement, by wire transfer of immediately available funds, to an account of
Sellers as set forth in the Deposit Escrow Agreement, to be retained by Sellers.

(c) Other Reason. If this Agreement is validly terminated in accordance with the
terms and conditions of Article IX other than by Sellers pursuant to Section
9.1(d)(i) or 9.1(d)(ii), Sellers and Purchaser shall jointly instruct the
Deposit Escrow Agent to deliver the Deposit Amount, by wire transfer of
immediately available funds, to an account of Purchaser as set forth in the
Deposit Escrow Agreement, to be retained by Purchaser.

Section 4.5 Allocation of the Purchase Price.

(a) The Purchase Price and the value of any Assumed Liabilities shall be
allocated among the Business, the Purchased Assets and the agreements provided
herein for transfer of the Business to Purchaser in a manner consistent with the
allocation schedule set forth in Schedule 4.5(a) (the “Allocation Schedule”),
which Allocation Schedule shall be mutually agreed upon by Purchaser and Sellers
within 120 days after the Closing Date to the extent reasonably possible, in
compliance with Section 1060 of the Code and the regulations promulgated
thereunder. If the Allocation Schedule is not mutually agreed upon within such
period, the parties shall submit such dispute to a nationally recognized
independent accounting firm mutually chosen by the parties (the “Independent
Accounting Firm”) for a decision that shall be rendered in a timely manner in
order to permit the timely filing of all applicable forms with the IRS and other
Tax authorities. The Independent Accounting Firm’s review shall be final and
binding on all parties. The fees and expenses of the Independent Accounting Firm
shall be borne 50% by Sellers, on the one hand, and 50% by Purchaser, on the
other hand.

(b) Each of Sellers and Purchaser shall (i) timely file all forms (including IRS
Form 8594) and Tax Returns required to be filed in connection with the
Allocation Schedule, (ii) be bound by such allocation for purposes of
determining Taxes, (iii) prepare and file, and cause its Affiliates to prepare
and file, its Tax Returns on a basis consistent with such allocation and
(iv) take no position, and cause its Affiliates to take no position,
inconsistent with such allocation on any applicable Tax Return. Each of
Purchaser, on the one hand, and Sellers, on the other hand, will provide the
other with copies of IRS Form 8594 and any required exhibits thereto, consistent
with the allocation determined pursuant to this Section 4.5 upon request. In the
event that the allocation set forth on the Allocation Schedule is disputed by
any taxing authority, the party receiving notice of such dispute shall promptly
notify the other party hereto concerning the existence of, material developments
regarding, and resolution of such dispute.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE SELLER

Except as set forth in the Final Disclosure Schedules, Sellers represent and
warrant to Purchaser that the statements contained in this Article V are true
and correct as of the date of the delivery of the Final Disclosure Schedules,
except that the statements contained in Sections 5.1 (other than with respect to
the Ancillary Agreements), 5.2, and 5.3(a) are true and correct as of the date
of this Agreement and the date of the delivery of the Final Disclosure
Schedules.

Section 5.1 Authorization; Validity of Agreement; Seller Action. Subject to
entry and effectiveness of the Sale Approval Order, each Seller has the
corporate power and authority (a) to execute and deliver this Agreement and each
Ancillary Agreement to which such Seller is or will be a party, (b) to perform
its obligations hereunder and thereunder (subject to entry and effectiveness of
the Bidding Procedures Order), and (c) to consummate the transactions
contemplated hereby and thereby. Subject to entry and effectiveness of the Sale
Approval Order, the execution, delivery and performance of this Agreement by
each Seller and of each Ancillary Agreement by each Seller that is or will be a
party thereto, and the consummation by each Seller of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action on the part of each Seller and no other corporate actions or
proceedings on the part of such Seller are necessary to authorize this
Agreement, any Ancillary Agreement or any of the transactions contemplated
hereby and thereby. This Agreement has been duly and validly executed and
delivered by or on behalf of each Seller and (assuming this Agreement
constitutes a valid and binding obligation of Purchaser) constitutes the legal,
valid and binding obligation of each Seller, enforceable against such Seller in
accordance with its terms, except (i) as enforceability may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium and other Laws
affecting the enforcement of creditors’ rights generally from time to time in
effect and by general equitable principles relating to enforceability (the
“Enforceability Exceptions”), (ii) that enforceability of the provisions hereof
requiring consummation of the transactions contemplated hereby is subject to
entry and effectiveness of the Sale Approval Order or any other action by the
Bankruptcy Court and (iii) that enforceability of all other provisions hereof is
subject to entry and approval of the Bidding Procedures Order or any other
action by the Bankruptcy Court. Subject to entry and effectiveness of the Sale
Approval Order, each Ancillary Agreement will be duly and validly executed and
delivered by each Seller that will be a party thereto at or prior to the
Closing, and upon such execution and delivery (assuming such Ancillary Agreement
constitutes a valid and binding obligation of each other party thereto) will
constitute the legal, valid and binding obligation of such Seller, enforceable
against such Seller in accordance with its respective terms, subject to the
Enforceability Exceptions.

Section 5.2 Capitalization. Parent owns 100% of the issued and outstanding
shares of capital stock of New Century TRS Holdings, Inc. (“TRS”), and TRS owns
100% of the issued and outstanding shares of the capital stock of the Company.

Section 5.3 Organization and Good Standing. Except as a result of the
commencement of the Bankruptcy Cases, each Seller (a) is a legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and (b) has all requisite
corporate or other organizational power and, subject to any required Bankruptcy
Court approval, authority to own, lease, hold and operate its properties and
assets and to carry on the Business as presently conducted, except as would not
reasonably be expected to have a Material Adverse Effect. Each Seller is
qualified to do business as a corporation or foreign corporation, as applicable,
and is in good standing in all jurisdictions where it owns or leases real
property in connection with the Business or otherwise conducts the Business,
except where the failure to so qualify or to so be in good standing has not had
and would not reasonably be expected to have a Material Adverse Effect.

Section 5.4 Consents and Approvals; No Violations. Subject to the approval of
the Bankruptcy Court, no Consent of, or declaration, filing or registration
with, any Government Entity is required to be obtained or made, as applicable,
by either Seller in connection with the execution, delivery and performance of
this Agreement or any Ancillary Agreement, or the consummation of the
transactions contemplated by this Agreement or by any Ancillary Agreement,
except for: (a) Consents of, and declarations, filings and registrations with,
the Bankruptcy Court; (b) the filing of a notification and report form under the
HSR Act and the expiration or earlier termination of the applicable waiting
period thereunder and (c) Consents, declarations, filings and registrations the
failure to have which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. The items referred to in clauses (a)
and (b) of this Section 5.4 are hereinafter referred to as the “Governmental
Requirements.”

Section 5.5 [Reserved.]

Section 5.6 Absence of Certain Changes. As of the date hereof, except (a) as set
forth on Schedule 5.6; (b) as a result of the commencement of the Bankruptcy
Cases; and (c) as contemplated by this Agreement, since December 31, 2006,
Sellers have performed their duties and obligations under the Servicing
Agreements in the Ordinary Course of Business.

Section 5.7 Confidentiality. To the Knowledge of Sellers, Sellers have taken all
steps reasonably necessary to preserve the confidential nature of all material
confidential information (including any trade secrets and other proprietary
information) Related to the Business.

Section 5.8 Title to Assets and Properties; Liens. Subject to entry and
effectiveness of the Sale Approval Order and except as provided in Section 2.7,
at the Closing, Sellers shall transfer to Purchaser good title to, or a valid
lease or license interest in, all of the Purchased Assets, free and clear of all
Liens. Except as set forth on Schedule 5.8, no Affiliate of Seller has any
right, title or interest in or to the Purchased Assets, other than as a
stockholder of the Company.

Section 5.9 Sufficiency of Purchased Assets. Except as expressly set forth on
Schedule 5.9 and except for the Shared Contracts and the Excluded Contracts, the
Purchased Assets, whether real or personal, tangible or intangible (a) comprise
all of the assets, properties and rights that are necessary to conduct the
Business as it is currently conducted consistent with past practice and
(b) comprise all of the assets, properties and rights that are currently used by
Sellers and their Affiliates to conduct the Business.

Section 5.10 Real Property. Sellers do not own any real property that is used
primarily in the conduct of the Business. Sellers have delivered true, correct
and complete copies of all Leases Related to the Business, and any amendments,
supplements, schedules or exhibits thereto.

Section 5.11 Leases. Schedule 5.11 sets forth a true and complete list of each
Lease, as of the date hereof, copies of which have heretofore been delivered to
Purchaser. Subject to the approval of the Bankruptcy Court pursuant to the Sale
Approval Order, each Lease is in full force and effect and, except as limited by
the Bankruptcy Code, is a valid and binding obligation of Sellers, enforceable
against Sellers in accordance with its terms. Following the assumption, cure and
upon the assignment of such leases by Sellers to Purchaser in accordance with
the provisions of Section 365 of the Bankruptcy Code and the requisite Order of
the Bankruptcy Court, there shall be no existing monetary defaults by any Seller
under any of the Assigned Leases and no events that (whether with or without
notice, lapse of time or the happening or occurrence of any other event) would
constitute a material default under any Assigned Lease by any Seller.

Section 5.12 Environmental Matters. To the Knowledge of Sellers and except as
would not have a Material Adverse Effect:

(a) neither any Seller nor any third party, has engaged in the generation, use,
manufacture, treatment, transportation, storage or disposal of any hazardous
material on the Leased Real Property;

(b) the Leased Premises, as currently used and occupied, comply with applicable
Environmental Laws or do not have thereon, therein or thereunder any hazardous
materials;

(c) each Seller and the Purchased Assets are in compliance with all
Environmental Laws (including the possession by Sellers of all Permits and other
Governmental Authorizations required under all applicable Environmental Laws,
and compliance with the terms and conditions thereof); and

(d) there is no Environmental Claim Related to the Business, pending or
threatened, that seeks to impose, or that would reasonably be expected to result
in the imposition on Sellers of, any obligation or liability under any
Environmental Law.

Section 5.13 Description of Mortgage Servicing Portfolio; Servicing Agreements;
Mortgage Loans.

(a) Mortgage Servicing Portfolio. Sellers have delivered to Purchaser in a
spreadsheet attached as Schedule 5.13(a) a schedule dated as of March 31, 2007
that provides information with respect to the Mortgage Loans and all REO
Properties underlying the RMBS Transactions (the “Mortgage Loan Schedule,” which
term includes, except where the context requires otherwise, an updated schedule
(the “Cut-Off Date Mortgage Loan Schedule”) to be prepared as of the Cut-Off
Date and delivered pursuant to Section 8.3(d) and an updated schedule (the
“Closing Date Mortgage Loan Schedule”) to be prepared as of the close of
business on the Closing Date and delivered pursuant to Section 8.3(d)). The
Mortgage Loan Schedules shall contain the information included in, and be
prepared in accordance with, the Mortgage Loan Schedules as defined in the
Servicing Agreements. The information set forth in the Mortgage Loan Schedule is
true, complete and correct as of the date thereof and the information in the
Cut-Off Date Mortgage Loan Schedule and the Closing Date Mortgage Loan Schedule
to be prepared and delivered to Purchaser in accordance with Section 8.3(d) will
be true complete and correct as of the Cut-Off Date and the Closing Date,
respectively.

(b) Servicing Agreements. Except as set forth on Schedule 5.13(b), the Servicing
Agreements set forth all of the provisions with respect to fees and other income
and set forth in all material respects all of the other terms and conditions of
Sellers’ rights and obligations relating to the servicing of the Mortgage Loans,
and there are no other agreements, written or oral, that modify or affect the
Servicing Agreements or the Servicing Fees and the Servicing Rights thereunder.
The Company and Parent, as applicable, own the entire right, title and interest
in and to the Servicing Rights and the sole right to service the Mortgage Loans,
subject to the Servicing Agreements but free and clear of all Liens, except for
the rights of subservicers disclosed on Schedule 5.13(b). Except as set forth on
Schedule 5.13(b): (i) the transfer, assignment and delivery of the Servicing
Rights in accordance with the terms and conditions of this Agreement and in
accordance with the provisions of Section 365 of the Bankruptcy Code and the
requisite Order of the Bankruptcy Court shall, upon execution and delivery of
the applicable Assignment and Assumption Agreements by the parties thereto,
grant to Purchaser all of Sellers’ Servicing Rights; (ii) each Servicing
Agreement is in full force and effect, is the valid, binding and enforceable
agreement of Sellers, except for the Enforceability Exceptions, and, upon the
assignment of each such Servicing Agreement to Purchaser in accordance with this
Agreement and the Sale Approval Order, will be enforceable by Purchaser, except
for the Enforceability Exceptions; (iii) neither Sellers nor, to the Knowledge
of Sellers, any of the other parties thereto, is in default under, nor has any
triggering event occurred under, any Servicing Agreement, and no event has
occurred that, by itself or with notice or the passage of time or both, would
constitute a default or triggering event under any Servicing Agreement; (iv)
none of the other parties to any of the Servicing Agreements or certificate
holders have provided written notice to any of Sellers that such party will be
terminating, modifying or amending any of the Servicing Agreements (or otherwise
seeking to terminate, modify or amend, or reduce Sellers’ benefits or the
Servicing Rights under, any of the Servicing Agreements), and neither Seller has
any knowledge to the contrary; (v) no written claim has been made against a
Seller for indemnification pursuant to any Servicing Agreement; and (vi) Sellers
have not engaged any subservicers, subcontractors or other agents to perform any
of Sellers’ duties pursuant to the Servicing Agreements, other than engagements
that are pursuant to agreements permitted by, and in compliance in all material
respects with the requirements of, the applicable Servicing Agreements and have
not been terminated, and all fees and expenses in connection therewith have been
paid when due, except in each of clauses (i) through (vi) as would not
reasonably be expected to have a Material Adverse Effect.

(c) Compliance with Applicable Servicing Agreements and Law. Except as set forth
on the 1122 Servicer’s Assessments of Compliance provided pursuant to
Regulation AB with respect to Sellers’ servicing platform, the servicing of the
Mortgage Loans has been performed by the applicable Seller in compliance in all
material respects with all provisions of the related Mortgage Loan Documents,
the applicable Servicing Agreements and Law. From and after the time a Mortgage
Loan became subject to the applicable Servicing Agreements, such Mortgage Loan
was serviced in material compliance with such Servicing Agreement and applicable
Law.

(d) Advances. Except as set forth on Schedule 5.13(d) (which schedule shall be
updated as of the Cut-Off Date and the Closing Date), (i) all Advances made by
Sellers prior to and through and including the date set forth on
Schedule 5.13(d), the Cut-Off Date and the Closing Date have been made in
compliance in all material respects with the terms of the applicable Servicing
Agreement and the Servicer Advance Facility; (ii) the amount of each Advance, in
each case in accordance with the applicable Servicing Agreement, are set forth
on Schedule 5.13(d) as of the date set forth on such schedule, the Cut-Off Date
and the Closing Date, and (iii) all Advances are valid and subsisting amounts
owing to Sellers, payable at the times and in accordance with the provisions of
the applicable Servicing Agreement, free and clear of all Liens other than Liens
arising under the Servicer Advance Facility.

Section 5.14 Contracts and Commitments.

(a) Sellers have made available to Purchaser true and complete copies of all
Assumed Contracts. Schedule 5.14 sets forth a true and complete list of all the
Contracts (other than Intellectual Property Licenses and Real Property Leases)
of the following types to which either Seller is a party and that are Related to
the Business:

(i) any Contract that either (A) requires a payment by any party in excess of,
or a series of payments that in the aggregate exceed, $100,000 or provides for
the delivery of goods or performance of services, or any combination thereof,
having a value in excess of $100,000, (B) has a term of, or requires the
performance of any obligations by any party over a period in excess of,
12 months or (C) is not cancelable by a Seller on notice of not longer than
90 days;

(ii) any Shared Contract;

(iii) any Contract with a licensor, developer, remarketer, distributor, and
supplier of IT Assets or information technology services to a Seller Related to
the Business pursuant to which a Seller paid, was billed or billed in the
aggregate $100,000 or more during the most recent fiscal year;

(iv) any material Contract pursuant to which either Seller has made or will make
loans or advances in an amount in excess of $100,000, other than in the Ordinary
Course of Business;

(v) any Contract involving a partnership, joint venture or other cooperative
undertaking;

(vi) any Contract containing commitments of suretyship, guaranty or
indemnification by a Seller Related to the Business except in the Ordinary
Course of Business;

(vii) any Contract for any material capital expenditures or material leasehold
improvements;

(viii) any power of attorney or agency agreement or arrangement with any Person
pursuant to which such Person is granted the authority to act for or on behalf
of either Seller in connection with the Business;

(ix) any Software Contract;

(x) any Post-Petition Contract;

(xi) any other Contract not made in the Ordinary Course of Business that is to
be performed in whole or in part at or after the date of this Agreement; and

(xii) any Contract not specified above the termination of which would result in
a Material Adverse Effect.

(b) No Seller is subject to a non-competition agreement or similar Contract with
respect to the Business.

(c) No Seller has outstanding any material Contract Related to the Business to
acquire any debt obligations of others, other than acquisitions of delinquent
and defaulted receivables and Advances (including the reimbursement thereof) or
in the Ordinary Course of Business.

(d) Except to the extent that Advances may be deemed to be loans, no Seller has
any material outstanding loan to any Person Related to the Business, it being
understood that obligations to reimburse employees for relocation, business,
travel, entertainment or similar expenses incurred in the Ordinary Course of
Business shall not be deemed loans for such purposes.

(e) Except as set forth on Schedule 5.14(e), all Contracts Related to the
Business to which a Seller is a party and to which the Purchased Assets or
Assumed Liabilities are subject are in full force and effect and, subject to the
Enforceability Exceptions, are enforceable against each party thereto in
accordance with the express terms thereof. To the Knowledge of Sellers, there
are no material disputes pending or threatened under any Contract included in
the Purchased Assets or Assumed Liabilities.

Section 5.15 Litigation and Claim. Except as set forth on Schedule 5.15, as of
the date hereof, there is no material action, suit, demand, inquiry, proceeding,
claim, hearing or investigation by or before any Government Entity pending or,
to the Knowledge of Sellers, threatened against or involving either Seller and
Related to the Business or involving any of the Purchased Assets. Except as set
forth on Schedule 5.15, Sellers and the Purchased Assets are not subject to any
judgment, writ, award, injunction, Order or decree that is Related to the
Business and is expected to have a Material Adverse Effect.

Section 5.16 Compliance with Laws; Regulatory Approvals. Except as set forth on
forth on Schedule 5.16, Sellers are in compliance in all material respects with
all Laws that are Related to the Business or the Purchased Assets, and no
notice, charge, claim, action or assertion has been received by any Seller or
has been filed, commenced or, to the Knowledge of Sellers, threatened against
either Seller alleging any material violation of any of the foregoing. Except as
set forth on forth on Schedule 5.16, Sellers have in place policies and
procedures to enable them to comply with the material terms of any applicable
federal and state consent Orders Related to the Business and class action
settlements Related to the Business; to the Knowledge of Sellers, no events have
occurred that would preclude Sellers from being able to comply with the material
terms of any such consent orders or settlements.

Section 5.17 Permits. Except as set forth on forth on Schedule 5.17, Sellers
hold all material Permits and other Government Authorizations of all Government
Entities that are necessary for the operation of the Business, taken as a whole,
and no such Permit or other Government Authorization is subject to any pending
or, to the Knowledge of Sellers, threatened proceeding seeking impairment,
revocation or forfeiture. Sellers are in compliance in all material respects
with the terms of all such Permits and other Government Authorizations.

Section 5.18 Employee Benefit Plans. No Seller or any ERISA Affiliate has in the
last six years maintained, or has any Liability or potential or contingent
Liability with respect to, any Title IV Plans. No Seller or any ERISA Affiliate
has in the last six years been an employer under, or has any Liability or
potential or contingent Liability with respect to, any Multiemployer Plan.

Section 5.19 Tax Matters.

(a) (i) Each Seller has timely filed or caused to be timely filed, and with
respect to Tax Returns due between the date of this Agreement and the Closing
Date will timely file (taking into account any applicable extensions), all
material Tax Returns required to be filed by the Code or by applicable state,
local or foreign Tax Laws, (ii) all such Tax Returns are, or in the case of such
Tax Returns not yet filed, will be, true, complete and correct in all material
respects, and (iii) all material Taxes payable by Sellers have been timely paid,
or in the case of Taxes due between the date of this Agreement and the Closing
Date will be timely paid.

(b) There are no liens for a material amount of Taxes upon the assets of Sellers
except liens for current Taxes not yet due and payable and for which adequate
reserves are maintained in the Financial Statements in accordance with GAAP.

(c) (i) No Tax Return of any Seller or any Affiliate of any Seller is currently
under audit or examination by any taxing authority, and (ii) no notice of such
an audit or examination has been received by any Seller.

(d) Each deficiency resulting from any audit or examination relating to Taxes by
any taxing authority has been timely paid.

(e) Other than this Agreement, no Seller is a party to or is bound by any Tax
sharing agreement, Tax indemnity obligation or similar agreement, arrangement or
practice with respect to Taxes (including, without limitation, any advance
pricing agreement, closing agreement or other agreement relating to Taxes with
any taxing authority), other than any such customary agreements with customers,
vendors, lessors or other similar parties entered into in the Ordinary Course of
business.

(f) None of the Purchased Assets (i) is “tax exempt use property” within the
meaning of Section 168(h) of the Code, (ii) is subject to a least under Section
7701(h) of the Code or under any predecessor section thereof, (iii) is property
which is required to be treated as being owned by any other person pursuant to
the so-called “safe harbor lease” provisions of former Section 168(1)(8) of the
Code, or (iv) directly or indirectly secures any indebtedness of the interest on
which is exempt under Section 103(a) of the Code.

(g) Sellers have filed a Tax Return relating to state and local income,
franchise, license, excise, net worth, property or sales and use taxes for each
state, county, local, municipal or foreign jurisdiction in which they are
required to do so, other than any failure to file that would not result in a
liability for a material amount of Taxes.

(h) No Seller has constituted a “distributing corporation” or a “controlled
corporation” in a distribution of stock purported to or intended to be governed
by Section 355 or Section 361 of the Code.

(i) No Seller has participated in, or is currently participating in, a
“reportable transaction” within the meaning of Treas. Reg. §§1.6011-4(b) or any
transaction requiring disclosure under a corresponding or similar provision of
state or local Law.

Section 5.20 Intellectual Property. To the Knowledge of Sellers:

(a) Schedule 5.20(a) sets forth a true and complete list of all IT Assets and
Schedule 5.20(b) sets forth a true and complete list of all Transferred
Intellectual Property as of the date hereof. Sellers are the exclusive owners or
valid licensees of all Transferred Intellectual Property, free and clear of all
Liens.

(b) All registrations and applications for the Transferred Intellectual Property
(including without limitation registrations with, filed in or issued by, as the
case may be, the United States Patent and Trademark Office or such other filing
offices, domestic or foreign) that are owned by Sellers and that are used in and
are material to the conduct of the Business as currently conducted are
(i) valid, subsisting, in proper form and enforceable, and have been duly
maintained, including the submission of all necessary filings and fees in
accordance with the legal and administrative requirements of the appropriate
jurisdictions, and (ii) have not lapsed, expired or been abandoned, and no
Transferred Intellectual Property or any registration or application therefore
is the subject of any opposition, interference, cancellation proceeding or other
legal proceeding (including litigation) or governmental proceeding before any
Government Entity in any jurisdiction, or of any outstanding Order, judgment,
decree or agreement adversely affecting the ownership, validity, registrability,
or enforceability of the Intellectual Property of Sellers’ use thereof or rights
thereto.

(c) With respect to the Transferred Intellectual Property: (i) Sellers own and
possess all right, title and interest in and to, or have a valid, binding and
enforceable license to use, such Transferred Intellectual Property, subject to
the Enforceability Exceptions; (ii) no claim by any third party contesting the
validity, enforceability, use or ownership of any of the Transferred
Intellectual Property has been made or is threatened; (iii) none of the
Transferred Intellectual Property is being infringed upon or violated by any
other person; (iv) Sellers have not received any notices of any infringement or
misappropriation by any third party with respect to the Transferred Intellectual
Property; and (v) Sellers have not infringed, misappropriated or otherwise
conflicted with any proprietary rights of any third parties.

(d) Each of the IT Assets used by either Seller in the conduct of the Business
was either: (i) developed by employees of either Seller within the scope of
their employment, or (ii) developed on behalf of either Seller by a third party,
and all ownership rights therein have been assigned or otherwise transferred to
or vested in either Seller, as the case may be, pursuant to written agreements;
or with respect to all Software Contracts identified as licenses, from third
parties in Schedule 5.20(a). Sellers have validly and effectively obtained the
right and license to use, copy, modify, and distribute the third-party
programming and materials contained in the software programs and the Technical
Documentation. The software programs and Technical Documentation contain no
other programming or materials in which any third party may claim superior,
joint, or common ownership, including any right or license. The software
programs and Technical Documentation do not contain derivate works of any
programming or materials not owned in their entirety by either Seller and
included in the Assets. Sellers have not received any notices of any
infringement or misappropriation by any third party licensor with respect to any
IT Assets. Subject to the entry of the Sale Approval Order, Sellers have the
legal power to convey to Purchaser under this Agreement the rights granted to
either Seller (as applicable) under any license or assignment for any IT Assets,
and neither Seller is subject to any contractual, legal or other restriction on
the use of IT Assets that is owned by or licensed to either Seller. Sellers
shall promptly execute, acknowledge and deliver any other assurances or
documents or instruments of transfer reasonably requested by Purchaser and
necessary for the transfer or assignment of such IT Assets to Purchaser.

(e) Sellers have taken all reasonable measures to protect the secrecy,
confidentiality and value of all trade secrets required for, Related to and used
in the Business, and such trade secrets have not been used, disclosed to or
discovered by any Person except pursuant to valid and appropriate non-disclosure
and/or license agreements, which have not been breached. No employee has any
patents issued or applications pending for any device, process, design or
invention of any kind now used or needed by either Seller in the furtherance of
the Business that have not been assigned to either Seller.

(f) All current employees of Sellers have executed valid intellectual property
and confidentiality agreements for the benefit of Sellers pursuant to which,
among other things, each such employee has assigned each of his or her
inventions to Sellers. All assignments of inventions by such employees to
Sellers have been properly filed. No such employee’s performance of his or her
employment activities violates the intellectual property or other rights of any
Person.

(g) Neither Seller is in breach of any (i) Software Contract, or (ii) any
license, sublicense or other agreement relating to the IT Assets or Transferred
Intellectual Property, and the execution and delivery of this Agreement, or the
performance of its obligations hereunder will not result in the breach of, or
give rise to the termination, cancellation or acceleration (whether after the
filing of notice or the lapse of time or both) of any right of either Seller
under, or a loss of any benefit to which either Seller is entitled under, or the
imposition of any obligation under, or a Lien on, any Software Contract, or
license, sublicense or other agreement relating to the IT Assets or Transferred
Intellectual Property.

(h) Neither Seller has granted, transferred, or assigned any right or interest
in the software programs, the Technical Documentation, or the Transferred
Intellectual Property to any person or entity, except as identified as Excluded
Assets.

Section 5.21 Brokers or Finders. Other than Lazard Freres & Co. LLC, no agent,
broker, investment banker, financial advisor or other firm or Person is or will
be entitled to any brokers’ or finder’s fee or any other commission or similar
fee in connection with the transactions contemplated hereby as a result of any
action taken by Sellers.

Section 5.22 Affiliate Transactions. Except as set forth on Schedule 5.22 and
other than Plans, there are no contracts, agreements, commitments or other
continuing transactions Related to the Business between (a) a Seller, on the one
hand, and (b) the other Seller, any Affiliate of either Seller or any present or
former director, officer or management employee of either Seller or any
Affiliate of either Seller or any member of such director’s, officer’s or
employee’s family.

Section 5.23 Operation of the Business. Except as set forth on Schedule 5.23,
(a) the Business is conducted only through Sellers and not through any other
Person, division or any direct or indirect Subsidiary or Affiliate of either
Seller, (b) no material part of the Business is operated by any Person other
than Sellers, (c) no Person other than Sellers owns or possesses any material
assets or properties that are primarily used or held for use in connection with,
primarily arising from or primarily relating to the Business (other than
Excluded Assets), and (d) neither Sellers nor any of their Affiliates engages,
directly or indirectly, in any business activities that are competitive with the
Business.

Section 5.24 PTO Liability. To the Knowledge of Sellers, as of May 21, 2007, the
liability for accrued PTO of Business Employees is not greater than $1,100,000.

ARTICLE VI

COVENANTS

Section 6.1 Interim Operations of Seller. Subject to any obligations as debtors
or debtors-in-possession under the Bankruptcy Code, or any Order of the
Bankruptcy Court, Sellers covenant and agree that, after the date hereof and
prior to the Closing Date, except as expressly provided in this Agreement or as
may be agreed in writing by Purchaser:

(a) except as set forth on Schedule 6.1(e), the Business shall be conducted
substantially in the same manner as heretofore conducted, and Sellers shall use
commercially reasonable efforts to preserve the business organization of the
Business intact, keep available the services of the current officers and
employees of the Business and maintain the existing relationships with
customers, suppliers, creditors, business partners and others having business
dealings with the Business; provided, that this clause (a) shall not limit
Sellers’ right to amend or terminate any Plan;

(b) prior to the Closing, Sellers or their Affiliates shall not modify, amend or
terminate any of the Assumed Contracts, except in the Ordinary Course of
Business or as necessary to assume and assign the Assumed Contracts pursuant to
Section 365 of the Bankruptcy Code;

(c) Sellers or their Affiliates shall not terminate or permit to lapse any
material Permits or other Government Authorizations of any Government Entities
that are necessary for the operation of the Business and the failure to have
which would cause a Material Adverse Effect, except when such termination or
lapse results from any Order or other proceeding instituted by any Government
Entity;

(d) Sellers or their Affiliates shall not lease, license, mortgage, pledge or
encumber any Purchased Assets other than in the Ordinary Course of Business and
under the DIP Agreement (provided that Sellers shall be able to transfer the
Purchased Assets to Purchaser free and clear of all such liens and claims upon
the Closing) or purchase, transfer, sell or dispose of any Purchased Assets
other than in the Ordinary Course of Business or dispose of or permit to lapse
any rights to any Transferred Intellectual Property other than in the Ordinary
Course of Business;

(e) Sellers or their Affiliates shall not fire any Business Employee other than
for cause and except as set forth on Schedule 6.1(e);

(f) Sellers or their Affiliates shall not make any change to increase the rate
of base compensation or, other than in connection with a sale-related incentive
or retention plan as such sale-related incentive or retention plan is approved
by a Bankruptcy Court Order, bonus opportunity of any Business Employee;

(g) Sellers or their Affiliates shall not enter into any Contract or transaction
relating to the Purchased Assets, or enter into any Software Contracts Related
to the Business, other than in the Ordinary Course of Business;

(h) Sellers or their Affiliates shall not take, or agree to or commit to take,
any action that would or is reasonably likely to result in any of the conditions
to the Closing, as applicable, set forth in Article VIII, not being satisfied,
or would make any representation or warranty of Sellers contained herein
inaccurate in any material respect at, or as of any time prior to, the Closing
Date or that would materially impair the ability of Sellers or Purchaser to
consummate the Closing in accordance with the terms hereof or materially delay
such consummation;

(i) Sellers shall conduct the Business in accordance with applicable Law and
Applicable Requirements in all material respects and shall maintain in full
force and effect all material Permits and other Government Authorizations,
except where the failure to remain in full force and effect results from any
Order or other proceeding instituted by any Governmental Entity; and

(j) no Seller nor any Affiliate of a Seller shall enter into any agreement,
Contract, commitment or arrangement (i) to do any of the foregoing, or
authorize, recommend, propose or announce an intention to do, any of the
foregoing or (ii) that would violate any of the provisions of Section 5.6.

Section 6.2 Access.

(a) Between the date of this Agreement and the Closing, Sellers shall (i) afford
Purchaser and its authorized representatives reasonable access to all Books and
Records, offices and other facilities Related to the Business, as well as
management and other employees Related to the Business, of Sellers, (ii) permit
Purchaser to make reasonable inspections and to make copies of such Books and
Records as it may require and (iii) furnish Purchaser with such financial and
operating data Related to the Business and other information which is Related to
the Business as Purchaser may from time to time reasonably request; provided,
however, that such access shall not unreasonably disrupt the business of
Sellers.

(b) Purchaser and its authorized representatives (including its designated
advisors or consultants) may during normal business hours and upon reasonable
advance notice, enter into and upon all or any portion of Sellers’ properties
Related to the Business (including all Real Property) in order to investigate
and assess, as Purchaser deems necessary or appropriate in its reasonable
discretion, the environmental and other condition of such properties or the
business conducted thereat. Sellers shall, and shall cause its employees,
counsel and financial advisors to, cooperate with Purchaser and its authorized
representatives in conducting such investigation, shall allow Purchaser and its
authorized representatives full access during normal business hours, upon
reasonable advance notice, to their properties Related to the Business, together
with full permission to conduct such investigation.

(c) Purchaser shall preserve for a period of six years after the Closing Date
all Books and Records relating to the Business prior to the Closing Date. After
the Closing Date, where there is a legitimate purpose, Purchaser shall provide
Sellers with access, upon prior reasonable written request specifying the need
therefor, during regular business hours, to (i) the officers and employees of
Purchaser and (ii) the books of account and records of Purchaser, but, in each
case, only to the extent relating to the conduct Business prior to the Closing
Date, and Sellers and their representatives shall have the right to make copies
of such books and records; provided, however, that the foregoing right of access
shall not be exercisable in such a manner as to interfere unreasonably with the
normal operations and business of Purchaser; and provided, further, that such
information shall be held by Purchaser in confidence to the extent required by,
and in accordance with, the Confidentiality Agreement and Law. Such records may
nevertheless be destroyed by Purchaser if (x) Purchaser sends to Sellers a
written request to destroy records, specifying with particularity the contents
of the records to be destroyed, and (y) Sellers, in their sole discretion,
provide their written consent to such request. Such records may then be
destroyed after the 30th day after such written consent is provided by Sellers;
provided, however, that if such written consent is not provided by Sellers, then
Purchaser shall deliver such records to Sellers.

Section 6.3 Cooperation; Efforts and Actions to Cause Closing.

(a) Following the date hereof and until the Closing, upon the terms and subject
to the conditions of this Agreement, Purchaser and Sellers shall cooperate in
good faith and use their respective commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done and cooperate
with each other in order to do, all things necessary, proper or advisable
(subject to any applicable Laws) to satisfy the conditions to the Closing, as
applicable, set forth in Article VIII and to consummate the Closing and the
transactions contemplated hereby as promptly as practicable, including the
preparation and filing of all forms, registrations and notices required to be
filed to consummate the Closing and the transactions contemplated hereby and the
taking of such actions as are necessary to obtain all requisite approvals,
authorizations, consents, Orders, licenses, Permits, qualifications, exemptions
or waivers by any third party or Government Entity, including the Sale Approval
Order.

(b) Following the date hereof and until the Closing, each party shall promptly
consult with the other parties hereto with respect to, provide any necessary
information with respect to, and provide the other parties (or their respective
counsel) with copies of, all filings made by such party with any Government
Entity or any other information supplied by such party to a Government Entity in
connection with this Agreement and the transactions contemplated hereby. Each
party hereto shall promptly provide the other parties with copies of any
communication (including any written objection, litigation or administrative
proceeding that challenges the transactions contemplated hereby or the entry of
the Sale Approval Order) received by such party from any Government Entity or
any other Person regarding the transactions contemplated hereby. If any party
hereto or Affiliate thereof receives a request for additional information or
documentary material from any such Government Entity with respect to the
transactions contemplated hereby, then such party shall endeavor in good faith
to make, or cause to be made, as soon as reasonably practicable and after
consultation with the other parties, an appropriate response in compliance with
such request. To the extent that transfers, amendments or modifications of
Permits are required as a result of the execution of this Agreement or
consummation of the transactions contemplated hereby, Sellers shall use their
commercially reasonable efforts to effect such transfers, amendments or
modifications.

(c) Sellers shall use their commercially reasonable efforts to obtain, prior to
the Closing Date, all approvals and consents necessary under all Servicing
Agreements in order to consummate of the transactions contemplated hereby,
including executing all such documents as required by the Servicing Agreements
and reasonably required by any trustee, rating agency, insurer or other third
party to evidence the assignment of the Servicing Rights by Sellers to Purchaser
and assumption of the servicing responsibilities by Purchaser related to such
Servicing Rights; provided, that such agreements and documents do not materially
increase the duties or obligations of the servicer under the related Servicing
Agreements or materially decrease the benefits associated with the Servicing
Rights under the related Servicing Agreements and do not materially decrease the
Servicing Rights thereunder. All costs associated with obtaining such consents
and approvals (whether before or after the Closing), including costs of counsel
incurred in connection with obtaining legal opinions required for consents or
approvals, shall be borne by Purchaser. Sellers and Purchaser agree to cooperate
with each other in executing and delivering promptly such other documents,
certificates, agreements and other writings, and in taking such other actions,
as are necessary or desirable in order to consummate the transfer of Servicing
Rights and the other transactions contemplated hereby.

Section 6.4 Confidentiality. Except as otherwise required by Law or regulation
as advised by counsel or as may be necessary or appropriate in connection with
the Bankruptcy Case, Sellers shall treat as confidential and shall safeguard any
and all information, knowledge and data included in the Purchased Assets and
Assumed Liabilities, in each case by using the same degree of care, but no less
than a reasonable standard of care, to prevent the unauthorized use,
dissemination or disclosure of such information, knowledge and data as Sellers
used with respect thereto prior to the execution of this Agreement. The
confidentiality obligations set forth herein shall not extend to information,
knowledge and data that is publicly available or becomes publicly available
through no act or omission of Sellers.

Section 6.5 Subsequent Actions.

(a) Each of the parties shall use commercially reasonable efforts to take, or
cause to be taken, all appropriate action to do, or cause to be done, all things
necessary, proper or advisable under applicable Law or otherwise to consummate
and make effective the transactions contemplated by this Agreement as promptly
as practicable. If at any time before or after the Closing, Purchaser shall
consider or be advised that any deeds, bills of sale, instruments of conveyance,
assignments, assurances or any other actions or things are necessary or
desirable (i) to vest, perfect or confirm ownership (of record or otherwise) in
Purchaser, its right, title or interest in, to or under any or all of the
Purchased Assets, (ii) to vest, perfect or confirm ownership (of record or
otherwise) in a Seller, any of its rights, properties or assets or (iii)
otherwise to carry out this Agreement, Sellers shall use reasonable efforts to
execute and deliver all deeds, bills of sale, instruments of conveyance, powers
of attorney, assignments and assurances and take and do all such other actions
and things as may be reasonably requested by Purchaser in order to vest, perfect
or confirm any and all right, title and interest in, to and under such rights,
properties or assets in Purchaser or Sellers, in each case at Purchaser’s cost
and expense. As set forth in Section 2.5, any related Consents shall be at
Purchaser’s cost and expense.

(b) [Reserved.]

Section 6.6 Procedures for Transfer of Servicing.

(a) Transfer. Without limiting any other provision of this Agreement, on the
Closing Date, Sellers shall, in accordance with the Transfer Instructions, take
all steps, and execute and deliver all such agreements, letters or other
documents, as are reasonably requested by Purchaser to effect the transfer of
the Servicing Agreements (and the related Purchased Assets) from Sellers to
Purchaser such that, after the Closing Date, Purchaser has all of the Servicing
Rights, the Servicing Files and any and all assets and rights necessary to
perform its obligations under such Servicing Agreements.

(b) Name Changes. As soon as practicable after the Closing Date, each of Sellers
and Purchaser agree to take all such actions as are required, in accordance with
the Transfer Instructions, to change the named party to Purchaser on documents
related the Servicing Agreements that are currently in the name of Sellers, in
their capacity as Servicer, including on all financing statements and insurance
policies.

(c) Invoices. All invoices (including legal, tax and insurance invoices)
pertaining to the servicing of the Mortgage Loans that Sellers receive after the
Closing Date shall be promptly forwarded by Sellers to Purchaser by reputable
overnight courier for a period of not less than 90 days after the Closing Date
and thereafter by regular mail within a reasonable time after receipt for a
period of not less than 180 days. Purchaser agrees to pay each such invoice
promptly upon the receipt of such invoice from Sellers together with an
officer’s certificate from Sellers stating that Seller has received no benefit
under such invoice and that such invoices should be paid by Purchaser and
constitute expenses of the applicable trust pursuant to the applicable Servicing
Agreements.

(d) Existing Litigation and Indemnities. Sellers and Purchaser shall cooperate
and agree upon mechanics and procedures (i) to identify and schedule all
litigation (the “Servicing Litigation”) presently being handled by Sellers as
servicer under the Servicing Agreements and to arrange for transferring
responsibility for such litigation to Purchaser, and (ii) to identify and
allocate any indemnification claims arising under the Servicing Agreements.

(e) Compliance Costs; Reporting Obligations. Sellers shall be responsible for
all costs of compliance related to the operation of the Business and the
Purchased Assets prior to the Closing Date, except as provided in Section 2.5.
After the Closing Date, Sellers shall be responsible for completing any
requested compliance and/or servicer certificate related to the operation of the
Business and the Purchased Assets prior to the Closing Date, including pursuant
to Regulation AB under the Exchange Act. If requested by Sellers, Purchaser
shall be of reasonable assistance to Sellers in connection with the foregoing so
long as (i) Sellers pay to Purchaser a mutually agreeable nominal fee in
connection with such assistance and (ii) Sellers provide to Purchaser all
information needed by Purchaser in connection with such assistance. Sellers
shall indemnify and hold Purchaser harmless for any Liability incurred by
Purchaser in connection with Purchaser utilizing the information provided to
Purchaser by Sellers pursuant to the previous sentence.

Section 6.7 Bankruptcy Actions.

(a) As soon as practicable after the execution of this Agreement, Parent shall,
and shall cause Sellers that are Filing Subsidiaries to, file a motion or
motions (and related notices and proposed Orders) with the Bankruptcy Court
seeking entry of the Sale Approval Order. Sellers hereby agree that, without
limiting any provision of the Bidding Procedures Order, the Bidding Procedures
Order (i) shall authorize and provide for, and obligate Sellers, jointly and
severally, to pay, the Break-Up Fee and the Expense Reimbursement, (ii) shall
permit Purchaser to credit bid the Break-Up Fee and the Expense Reimbursement in
any ensuing Auction, and (iii) shall obligate Sellers (and upon entry of such
Order, Sellers shall be obligated), if Sellers do not receive at least one
Qualified Topping Bid in accordance with the Bidding Procedures Order that
Sellers reasonably determine constitutes a higher and better bid for the
Purchased Assets than the bid represented by this Agreement, to then not conduct
an Auction, but instead to immediately seek at the Sale Hearing the entry by the
Bankruptcy Court of the Sale Approval Order. No Purchaser shall have any
obligation to consent to any modification to the Bidding Procedures Order or
Sale Approval Order from the form set forth as an exhibit to this Agreement.

(b) Sellers hereby agree that they shall, and Sellers shall cause all of their
Affiliates to, comply with all of the obligations of Sellers under (i) the
Bidding Procedures Order (after the entry of such Order by the Bankruptcy Court)
and (ii) the Sale Approval Order (after the entry of such Order by the
Bankruptcy Court).

(c) Sellers shall use commercially reasonable efforts to comply (or obtain an
Order from the Bankruptcy Court waiving compliance) with all requirements under
the Bankruptcy Code and Federal Rules of Bankruptcy Procedure in connection with
obtaining approval of the sale of the Purchased Assets under this Agreement,
including serving on all required Persons in the Bankruptcy Cases (including
(i) all Persons who are known to possess or assert a Lien against any of the
Purchased Assets, (ii) the Internal Revenue Service, (iii) all applicable state
attorneys general, local realty enforcement agencies and local Government
Entities, (iv) all applicable state and local Government Entities with taxing
authority and (v) all other Persons required by any Order of the Bankruptcy
Court (including any omnibus notice or case management Order entered in the
Bankruptcy Cases), notice of the Sale Motion, the Sale Hearing and the objection
deadline in accordance with Rules 2002, 6004, 6006 and 9014 of the Federal Rules
of Bankruptcy Procedure, the Bidding Procedures Order or other Orders of the
Bankruptcy Court, and any applicable local rules of the Bankruptcy Court).

(d) [Reserved.]

(e) Notwithstanding anything to the contrary contained in this Agreement, and
for the avoidance of doubt, no Purchaser nor any of its Affiliates shall have
any liabilities or obligations under this Agreement until the closing condition
set forth in this Section 6.7 shall have been satisfied.

Section 6.8 Maintenance of Insurance. From the date of this Agreement until the
Closing Date, Sellers, in connection with the Business, (a) shall use
commercially reasonable efforts to continue to carry its existing insurance
through the Closing Date, and (b) shall use commercially reasonable efforts to
not allow any breach, default, termination or cancellation of such insurance
policies or agreements to occur or exist.

Section 6.9 Schedules and Exhibits. On the date hereof, (a) Sellers shall
deliver or cause to be delivered to Purchaser the Final Disclosure Schedules,
except for Schedule 2.7(e), which shall be prepared by the parties as soon as
reasonably practicable after the date hereof, and Schedule 2.7(g), which shall
be prepared by the parties within 3 Business Days after the date hereof, and
(b) Sellers and Purchaser shall prepare and attach mutually acceptable forms of
Exhibits to this Agreement. The Final Disclosure Schedules relating to Articles
I, II and VIII delivered by Sellers shall be in form and substance reasonably
satisfactory to Purchaser.

Section 6.10 Orders. From the date of this Agreement until the Closing Date,
Sellers shall promptly notify Purchaser concerning the existence of any new
Order against Sellers or the Purchased Assets, which materially restricts,
prevents, prohibits, makes illegal, enjoins or otherwise affects the operation
of the Business.

Section 6.11 Servicing.

(a) If Purchaser, pursuant to Section 4.2(b), does not purchase the Servicing
Rights with respect to the New Century Portfolio-Related Assets at the Closing,
and if Sellers so request, Purchaser shall enter into a subservicing agreement
with Sellers pursuant to which Purchaser shall provide servicing to Sellers with
respect to the New Century Portfolio-Related Assets for the servicing fee set
forth in the related Servicing Agreements, provided that such subservicing
agreement shall be for a minimum period of three collection periods and
Purchaser shall provide 15 days prior written notice to Sellers of Purchaser’s
intent to terminate such subservicing agreement.

(b) At Sellers’ request, Purchaser shall provide servicing in accordance with
Sellers’ obligations under Section 8.1 of that certain Asset Purchase Agreement,
dated May 2, 2007, by and among Parent and certain of its subsidiaries and
Ellington Management Group, L.L.C. (on behalf of its client funds), as such
obligations in such agreement exist as of the date hereof, for a servicing fee
and upon terms and conditions to be mutually agreed upon by Purchaser and
Ellington Management Group, L.L.C. (on behalf of its client funds).

ARTICLE VII

TAX MATTERS

Section 7.1 Transfer Taxes. Unless Sellers have obtained an Order of the
Bankruptcy Court exempting the transactions contemplated by this Agreement from
all Transfer Taxes, all Transfer Taxes attributable to the transfer of the
Purchased Assets and any Transfer Taxes required to effect any recording or
filing with respect thereto shall be Retained Liabilities and shall be borne by
Sellers, and Sellers shall indemnify Purchaser for any such Taxes imposed on
Purchaser. All such Transfer Taxes shall be paid by Sellers no later than the
due date for paying such Taxes. Sellers and Purchaser shall cooperate to timely
prepare, and Sellers shall file or cause to be filed any returns or other
filings relating to such Transfer Taxes (unless Purchaser is required by
applicable Law to file the return), including any claim for exemption or
exclusion from the application or imposition of any Transfer Taxes. With respect
to any such returns or filings required to be filed by Sellers, Sellers shall
provide Purchaser with a copy of such return or other filing and a copy of a
receipt showing payment of any such Transfer Tax. With respect to any such
returns or filings required to be filed by Purchaser, Sellers shall pay to
Purchaser, not later than five Business Days before the due date for payment of
such Transfer Taxes, an amount equal to the Transfer Taxes shown on such return
or other filing for which Sellers are liable under this Section 7.1, and
Purchaser shall, following the filing thereof, provide Sellers with a copy of
such return or other filing and a copy of a receipt showing payment of any such
Transfer Tax.

Section 7.2 Liability for Taxes and Related Matters.

(a) Sellers shall prepare or cause to be prepared all Tax Returns relating to
the Purchased Assets for periods ending on or prior to the Closing Date.

(b) Purchaser shall prepare and file all Tax Returns relating to all real
property Taxes, personal property Taxes or similar ad valorem obligations levied
with respect to the Purchased Assets for any taxable period beginning on or
before and ending after the Closing Date (a “Straddle Period,” and such Taxes,
“Straddle Period Taxes”), whether imposed or assessed before or after the
Closing Date. The liability for payment of each such Straddle Period Tax shall
be pro-rated between Purchaser and Sellers at the Closing Date based on 100% of
the amount of such Straddle Period Tax imposed for the prior taxable period. The
portion of each such Straddle Period Tax that is allocable to Sellers shall be
the product of (i) 100% of the amount of such tax for the prior taxable period
and (ii) a fraction, the numerator of which is the number of days in the Tax
period ending on the Closing Date and the denominator of which is the number of
days in the entire Tax period. The amount of Tax allocable to Sellers pursuant
to this Section 7.2(b) shall be withheld from the Purchase Price, and Purchaser
shall be responsible for remitting all Straddle Period Taxes to the appropriate
taxing authority when due.

Section 7.3 Cooperation. Purchaser and Sellers agree to furnish or cause their
Affiliates to furnish to each other upon request, as promptly as practicable,
such information and assistance relating to the Purchased Assets or the Business
(including access to books and records) as is reasonably necessary for the
filing of all Tax Returns and other Tax filings, the making of any election
related to Taxes, the preparation for any audit by any taxing authority, and the
prosecution or defense of any claim, suit or proceeding relating to any Tax
Return. Purchaser and Sellers shall cooperate, or cause their Affiliates to
cooperate, with each other in the conduct of any audit or other proceeding
related to Taxes and each shall execute and deliver such other documents as arc
necessary to carry out the intent of this Section 7.3. Purchaser and Sellers
shall provide, or cause their Affiliates to provide, timely notice to each other
in writing of any pending or threatened Tax audits, assessments or litigation
with respect to the Purchased Assets or the Business for any taxable period for
which the other party may have liability under this Agreement. Purchaser and
Sellers shall furnish, or cause their respective Affiliates to furnish, to each
other copies of all correspondence received from any taxing authority in
connection with any Tax audit or information request with respect to any taxable
period for which the other party or its Affiliates may have liability under this
Agreement.

Section 7.4 Tax Benefits. Except as otherwise required by applicable Law, the
parties agree that any indemnity payments hereunder shall be treated as an
adjustment to the Purchase Price for income Tax purposes. The amount of Taxes
for which indemnification is provided hereunder shall be increased to take
account of any Tax cost incurred (including any loss of deduction) by the
indemnified party as a result of the receipt of such indemnity payments, and
shall be reduced to take account of any Tax benefit realized by the indemnified
party arising from such Loss; provided, however, that, in the case of any Tax
benefit that is not recognized until a subsequent taxable period, the amount of
the reduction under this Section 7.4 shall be the net present value of such Tax
benefit as determined by the parties in good faith.

ARTICLE VIII

CONDITIONS

Section 8.1 Conditions to Obligations of Purchaser and Sellers. The respective
obligations of each party to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, or waiver by Purchaser and
Sellers, on or prior to the Closing Date of all of the following conditions
precedent:

(a) Sale Approval Order.

(i) [Reserved.]

(ii) The Sale Approval Order (A) shall have been entered by the Bankruptcy
Court, (B) shall not have been modified or amended in any manner unless agreed
to in writing by Purchaser in its sole discretion, and (C) shall have become a
Final Order.

(b) No Law, Judgments, Etc. No Government Entity of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any Law or any decree,
judgment, injunction or other Order which is in effect and which restricts,
prevents, prohibits, makes illegal or enjoins the consummation of the
transactions contemplated by this Agreement, , except for the Servicing Licenses
and except as would not reasonably be expected to have a Material Adverse Effect
and other than (i) such as have been issued, promulgated, enforced or entered as
of the date of this Agreement and (ii) such Servicing Licenses as Purchaser
shall be required to obtain to continue the operation of the Business after the
Closing.

(c) Hart-Scott-Rodino; Competition Approvals. The applicable waiting period
under the HSR Act shall have expired or been earlier terminated without action
by the Department of Justice or the Federal Trade Commission to prevent
consummation of the transactions contemplated by this Agreement.

(d) Additional Governmental Consents. All filings with or Consents of any
Government Entity legally required for the consummation of the transactions
contemplated by this Agreement (other than those required by the HSR Act, which
are addressed by Section 8.1(c)) shall have been made or obtained and be in full
force and effect, except for the Servicing Licenses, except as would not
reasonably be expected to have a Material Adverse Effect and other than (i) such
as have been issued, promulgated, enforced or entered as of the date of this
Agreement and (ii) such Servicing Licenses as Purchaser shall be required to
obtain to continue the operation of the Business after the Closing.

Section 8.2 Conditions to Obligations of Sellers. The obligations of Sellers to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction or waiver, at or prior to the Closing Date, of the following
conditions:

(a) Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement shall be true and correct (without regard
to any materiality or Material Adverse Effect qualifier contained therein) on
the date of this Agreement and on the Closing Date as though made on the Closing
Date, except to the extent such representations and warranties speak as of an
earlier date, and except to the extent that any such failure of a representation
or warranty to be true and correct, individually or in the aggregate, would not
have a Material Adverse Effect.

(b) Covenants. Each of the covenants and agreements of Purchaser to be performed
on or prior to the Closing Date shall have been duly performed in all material
respects.

(c) Certificate. Sellers shall have received a certificate, signed by a duly
authorized officer of the sole member of Purchaser and dated the Closing Date,
to the effect that the conditions set forth in Sections 8.2(a) and 8.2(b) have
been satisfied.

Section 8.3 Conditions to Obligations of Purchaser. The obligations of Purchaser
to consummate the transactions contemplated by this Agreement shall be subject
to the satisfaction or waiver, at or prior to the Closing Date, of each of the
following conditions:

(a) Representations and Warranties. The representations and warranties of
Sellers contained in this Agreement shall be true and correct (without regard to
any materiality or Material Adverse Effect qualifier contained therein) (i) on
the date of this Agreement with respect to Sections 5.1 (other than with respect
to the Ancillary Agreements), 5.2, and 5.3(a), (ii) on the date of the delivery
of the Final Disclosure Schedules with respect to all other representations and
warranties, (except to the extent cured prior to the Closing Date) and (iii) on
the Closing Date as though made on the Closing Date, except to the extent such
representations and warranties speak as of an earlier date, and except to the
extent that any such failure of a representation or warranty to be true and
correct, individually or in the aggregate, would not have a Material Adverse
Effect.

(b) Covenants. Each of the covenants and agreements of Sellers to be performed
on or prior to the Closing Date shall have been duly performed in all material
respects.

(c) Certificate. Purchaser shall have received a certificates, signed by duly
authorized officers of Sellers and dated the Closing Date, to the effect that
the conditions set forth in Sections 8.3(a) and 8.3(b) have been satisfied.

(d) Schedules. Sellers shall have delivered (i) the Cut-Off Date Mortgage Loan
Schedule as promptly as possible after the Cut-Off Date (but in no event later
than the close of business on the day preceding the Closing Date), and (ii) the
Closing Date Mortgage Loan Schedule and the Servicer Advance Facility Schedule
as soon as possible after the Closing Date (but in no event later than the close
of business on the 10th day following the Closing Date), each such updated
schedule to be prepared as of the date set forth in the applicable
representation.

(e) Cash Flow Relating to New Century Portfolio-Related Assets. Purchaser shall
have received written evidence from Sellers reasonably satisfactory to Purchaser
that, as of the Closing Date, the cash flow streams related to the New Century
Portfolio-Related Assets are not less than the amounts set forth in the
applicable Servicing Agreements included in the New Century Portfolio-Related
Assets.

(f) Bidding Procedures Order. Sellers shall have complied with all of their
obligations under the Bidding Procedures Order.

(g) Sale Approval Order. Sellers shall have complied with all of their
obligations under the Sale Approval Order.

(h) Employees. At least 75% of the Business Employees set forth on Schedule 3.1
(as such Schedule shall be updated pursuant to Section 3.1(a)) shall have
accepted employment with Purchaser or an Affiliate of Purchaser on the terms and
conditions offered by Purchaser or such Affiliate in accordance with the terms
and conditions of this Agreement.

(i) Other Consents. Purchaser shall have received written evidence satisfactory
to Purchaser that all Consents and other approvals set forth on Schedule 8.3(i)
have been obtained and are in full force and effect, to the extent such Consents
are required with respect to the consummation of the transactions contemplated
by this Agreement after giving effect to the Sale Approval Order.

(j) [Reserved.]

(k) Release of Liens. Any and all Liens on the Purchased Assets shall have been
terminated and released pursuant to documentation reasonably satisfactory to
Purchaser.

(l) Servicer Advance Facility. Simultaneously with the Closing, Sellers shall
use the proceeds of the Sale to pay in full all Obligations (as defined in the
Servicer Advance Facility) due and owing under the Servicer Advance Facility as
set forth on Schedule 8.3(l) and the Servicer Advance Facility shall have
terminated and all Liens thereunder shall no longer be of any force and effect.

(m) Documents. Purchaser shall have received each of the agreements, documents
and items to be delivered by Sellers to Purchaser as set forth in Sections 8.2
and 8.3, duly executed and delivered by each party thereto (other than
Purchaser).

(n) Lease and Subservicing Agreement. If required pursuant to Section 2.5(e),
the Company shall have executed and delivered the Lease and Subservicing
Agreement.

(o) Audit. The audit report required under Section 4.2(c) shall have been
delivered and all matters included therein shall have been agreed or otherwise
resolved pursuant to Section 4.2(c) or 4.2(d).

ARTICLE IX

TERMINATION

Section 9.1 Termination. Notwithstanding anything to the contrary contained in
this Agreement, this Agreement may be terminated and the transactions
contemplated hereby abandoned at any time on or prior to the Closing Date:

(a) by the mutual written consent of Sellers and Purchaser;

(b) by either Sellers or Purchaser, upon written notice to the other:

(i) [Reserved.];

(ii) if the closing condition set forth in Section 8.1(a)(ii)(A) and (B) shall
not have been satisfied on or before May 30, 2007 (unless such deadline is
extended with the written consent of Purchaser); provided, however, that the
party proposing to terminate (and its Affiliates) shall not have breached in any
material respect any of their respective representations, warranties, covenants
or agreements contained in this Agreement in any manner that shall have
proximately contributed to such failure (such breaching party, a “Proximate
Cause Party”);

(iii) if the Closing Date shall not have occurred on or before the later of
June 7, 2007 and the date that is 2 Business Days after the Sale Approval Order
has become a Final Order (but in no event later than June 13, 2007) (unless such
deadline is extended with the consent of Purchaser or unless the Closing Date
has not occurred as a result of a dispute between Sellers and Purchaser as set
forth in Section 4.2(d), in which event such deadline shall be the date that is
10 days after the Final Determination Date); provided, however, that neither the
party proposing to terminate nor any of its Affiliates is a Proximate Cause
Party;

(iv) if a Government Entity shall have issued a Final Order or taken any other
action permanently restricting, preventing, prohibiting, making illegal or
enjoining the transactions contemplated by this Agreement, unless such Final
Order or action was issued or taken at the request or with the support of the
party seeking to terminate this Agreement (or any of its Affiliates) and except
(A) as would not reasonably be expected to have a Material Adverse Effect,
(B) such as has been issued, promulgated, enforced or entered as of the date of
this Agreement and (C) that relates to any failure to obtain such Servicing
Licenses as Purchaser is required to obtain to continue the operation of the
Business after the Closing; or

(v) if an Alternative Transaction is consummated by Sellers;

(c) by Purchaser, upon written notice to Sellers:

(i) if either Seller shall have failed to comply in any material respect with
any of its covenants or agreements in this Agreement required to be complied
with prior to the date of such termination, which failure to comply has not been
cured within 30 days following receipt by Sellers of written notice from
Purchaser of such failure to comply and such failure has caused a Material
Adverse Effect; provided, however, that neither Purchaser nor any of its
Affiliates is a Proximate Cause Party;

(ii) if there has been (A) a breach by or inaccuracy of either Seller of any
representation or warranty in this Agreement that is not qualified as to
materiality which has the effect of making such representation or warranty not
accurate, true and correct in all material respects or (B) a breach by or
inaccuracy of any Seller of any representation or warranty in this Agreement
that is qualified as to materiality, in each case which breach or inaccuracy has
not been cured within 30 days following receipt by Sellers from Purchaser of
such breach or inaccuracy and such breach or inaccuracy has caused a Material
Adverse Effect; provided, however, that neither Purchaser nor any of its
Affiliates is a Proximate Cause Party; or

(iii) not sooner than four Business Days following the Sale Hearing in the event
Sellers elect to pursue an Alternative Transaction; provided that this clause
shall not apply if Purchaser was the second place bidder in the Auction and
prior to the end of the third Business Day following such Sale Hearing, Sellers
elect instead to effectuate the sale of the Purchased Assets to Purchaser.

(d) by Sellers, upon written notice to Purchaser:

(i) if Purchaser shall have failed to comply in any material respect with any of
its covenants or agreements in this Agreement required to be complied with prior
to the date of such termination, which failure to comply has not been cured
within 30 days following receipt by Purchaser of written notice from Sellers of
such failure to comply and such failure has caused a Material Adverse Effect;
provided, however, that neither Purchaser nor any of its Affiliates is a
Proximate Cause Party; or

(ii) if there has been (A) a breach by or inaccuracy of Purchaser of any
representation or warranty in this Agreement that is not qualified as to
materiality which has the effect of making such representation or warranty not
accurate, true and correct in all material respects or (B) a breach by or
inaccuracy of any Purchaser of any representation or warranty in this Agreement
that is qualified as to materiality, in each case which breach or inaccuracy has
not been cured within 30 days following receipt by Purchaser from Sellers of
such breach or inaccuracy and such breach or inaccuracy has caused a Material
Adverse Effect; provided, however, that neither Sellers nor any of their
Affiliates is a Proximate Cause Party.

Section 9.2 Break-Up Fee; Expense Reimbursement.

(a) If one or more Sellers sell, transfer, lease or otherwise dispose of,
directly or indirectly, including through an asset sale, stock sale, merger or
other similar transaction, all or substantially all of the Business or the
Purchased Assets in a transaction or a series of transactions with one or more
Persons other than Purchaser in any circumstance, including in accordance with
the Bidding Procedures (such event being an “Alternative Transaction”), Sellers
shall pay to Purchaser, within two Business Days after the consummation of the
Alternative Transaction, an amount in cash equal to $2,000,000 (the “Break-Up
Fee”).

(b) If this Agreement is terminated in accordance with 9.1(b)(iii) (and neither
Purchaser nor any of its Affiliates is a Proximate Cause Party), 9.1(b)(v),
9.1(c)(i) (and neither Purchaser nor any of its Affiliates is a Proximate Cause
Party), 9.1(c)(ii) (and neither Purchaser nor any of its Affiliates is a
Proximate Cause Party), or 9.1(c)(iii) (and neither Purchaser nor any of its
Affiliates is a Proximate Cause Party), then promptly upon receipt by Sellers of
an invoice delivered by Purchaser to Sellers itemizing Purchaser’s reasonable,
actual out-of-pocket fees and expenses, including reasonable attorneys’ fees,
expenses of its financial advisors, and expenses of other consultants, incurred
in connection with the transactions contemplated by this Agreement (the
aggregate amount of such out-of-pocket fees and expenses, the “Expense
Reimbursement”), which invoice Purchaser shall deliver to Sellers within 10
Business Days after the date of such termination, as applicable, Sellers shall
pay to Purchaser in cash an amount equal to the Expense Reimbursement; provided,
that the Expense Reimbursement payable by Sellers to Purchaser shall, under no
circumstances, exceed $2,000,000 in the aggregate.

Section 9.3 Procedure and Effect of Termination. If this Agreement is terminated
in accordance with Section 9.1, this Agreement shall become void and of no
further force and effect (subject to the provisions of this Article IX) and the
transactions contemplated by this Agreement shall be abandoned, without further
action by any party, and no party shall have any Liability or further obligation
to any other party resulting from such termination (a) except for the provisions
of: (i) the parties’ obligations under that certain Confidentiality Agreement,
dated November 22, 2006, between Parent and Carrington (the “Confidentiality
Agreement”), (ii) Article IX (Termination); and (iii) Sections 13.1 (Fees and
Expenses), 13.2 (Amendment; Waiver), 13.3 (Publicity), 13.4 (Notices), 13.6
(Entire Agreement; No Third Party Beneficiaries), 13.8 (Governing Law), 13.9
(Venue and Retention of Jurisdiction), and 13.12 (Assignment), all of which
shall remain in full force and effect; and (b) except that no such termination
shall relieve any party from any Liability (other than for special, incidental,
punitive, exemplary or consequential damages and lost profits) which such party
may have to another party for Losses arising out of any breach of this Agreement
by such party which occurs upon or prior to the termination of this Agreement.
In connection with any termination of this Agreement, each party shall use its
commercially reasonable efforts to cause all filings, applications and other
submissions made by such party to any Government Entity or Person pursuant to
this Agreement, to the extent practicable, to be withdrawn from such Government
Entity or Person to which made.

ARTICLE X

BIDDING PROCEDURES

Section 10.1 Bidding Procedures. Without limiting the other provisions of this
Agreement, the Bidding Procedures (in the form of Schedule 1 to Exhibit A
hereto), shall be a schedule to the Bidding Procedures Order and thus, together
with the other schedules thereto, shall constitute a part of the Bidding
Procedures Order, and references herein to the Bidding Procedures Order shall be
deemed to include all of the schedules thereto, including the Bidding
Procedures.

ARTICLE XI

INDEMNIFICATION

Section 11.1 Survival. The representations and warranties of the parties in this
Agreement, any Ancillary Agreement or any certificate or other instrument
delivered pursuant to this Agreement, and the right to assert a claim under this
Article XI with respect to any such representations and warranties, shall
survive the Closing for a period of nine months, except that if written notice
asserting any bona fide claim for indemnification under this Article XI shall
have been given within the applicable survival period, the representations and
warranties that are the subject of such claim shall survive until such claim is
fully and finally resolved.

Section 11.2 Sellers’ Agreement to Indemnify. If the Closing occurs, subject to
the terms of this Article XI, from and after the Closing, Sellers shall jointly
and severally indemnify and hold harmless the Purchaser Indemnified Parties from
and against all Losses (collectively, the “Purchaser Damages”) suffered or
incurred by the Purchaser Indemnified Parties as a result of or arising out of
any of the following:

(a) any breach of or any inaccuracy in any representation or warranty made by
either Seller in this Agreement, any Ancillary Agreement or any certificate or
other instrument delivered by either Seller at the Closing; or

(b) any breach by either Seller of or failure by either Seller to perform any
covenant or agreement of such Seller contained in this Agreement, any Ancillary
Agreement or any certificate or other instrument delivered by such Seller at the
Closing; or

(c) the ownership or operation of the Purchased Assets or the Business prior to
the Closing Date; or

(d) the Excluded Assets or the Retained Liabilities.

Purchaser agrees that, from and after the Closing, the indemnification provided
by Sellers as set forth in this Article XI is the exclusive remedy of the
Purchaser Indemnified Parties for a breach by either Seller of any
representation, warranty, covenant or agreement contained in this Agreement, any
Ancillary Agreement or any certificate or other instrument delivered by either
Seller at the Closing, except with respect to (i) Purchaser Damages arising from
fraud, intentional misstatements or intentional misconduct of any Seller or its
Affiliates and (ii) the equitable remedies set forth in Section 13.14.

Section 11.3 Limitations on Sellers’ Agreements to Indemnify. The obligations of
Sellers to indemnify and hold harmless the Purchaser Indemnified Parties
pursuant to Section 11.2 are subject to the following limitations:

(a) In calculating amounts payable to Purchaser, the amount of any indemnified
Purchaser Damages shall be determined without duplication of any other Purchaser
Damages for which a claim by any Purchaser Indemnified Party has been made.

(b) The amount of any Purchaser Damages shall be reduced by any amount actually
received by any Purchaser Indemnified Party with respect thereto under any third
party insurance coverage. If a Purchaser Indemnified Party makes a claim for
indemnification under Section 11.2, such Purchaser Indemnified Party shall use
its commercially reasonable efforts to collect any amounts available under such
insurance coverage. If the Purchaser Indemnified Party receives an amount under
insurance coverage with respect to Purchaser Damages at any time subsequent to
any indemnification provided by either Seller pursuant to Section 11.2, then
such Purchaser Indemnified Party shall promptly reimburse such Seller for any
payment made or expense incurred by such Seller in connection with providing
such indemnification up to such amount received by such Purchaser Indemnified
Party, but net of any expenses incurred by the Purchaser Indemnified Parties in
collecting such amount. Such amounts shall not be deemed to constitute Losses
for the purposes of determining whether any Losses exceeded the Basket Amount.
To the extent either Seller makes any indemnification payment pursuant to
Section 11.2 in respect of Purchaser Damages for which any Purchaser Indemnified
Party has a right to recover against an insurance company, such Seller shall be
subrogated to the right of the applicable Purchaser Indemnified Party to seek
and obtain recovery from such insurance company.

(c) Any written notice delivered by a Purchaser Indemnified Party to either
Seller seeking indemnification pursuant to this Agreement with respect to
Purchaser Damages shall set forth, with as much specificity as is reasonably
practicable, the basis of the claim for Purchaser Damages, the sections of this
Agreement which form the basis for the claim, copies of all material written
materials relating to such claim and, to the extent reasonably practicable, a
reasonable estimate of the amount of the Purchaser Damages that have been or may
be sustained by the Purchaser Indemnified Party.

Section 11.4 Purchaser’s Agreement to Indemnify. If the Closing occurs, subject
to the terms of this Article XI, from and after the Closing, Purchaser shall
jointly and severally indemnify and hold harmless the Seller Indemnified Parties
from and against all Losses (collectively, the “Seller Damages”) incurred by the
Seller Indemnified Parties as a result of or arising out of any of the
following:

(a) any breach of or any inaccuracy in any representation or warranty made by
any Purchaser in this Agreement, any Ancillary Agreement or any certificate or
other instrument delivered by any Purchaser at the Closing; or

(b) any breach by any Purchaser of or failure by any Purchaser to perform any
covenant or obligation of such Purchaser contained in this Agreement, any
Ancillary Agreement or any certificate or other instrument delivered by such
Purchaser at the Closing; or

(c) the ownership or operation of the Purchased Assets or the Business after the
Closing Date; or

(d) the Assumed Liabilities.

Sellers agree that, from and after the Closing, the indemnification provided by
Purchaser as set forth in this Article XI is the exclusive remedy of the Seller
Indemnified Parties for a breach by any Purchaser of any representation,
warranty, covenant or agreement contained in this Agreement, any Ancillary
Agreement or any certificate or other instrument delivered by any Purchaser at
the Closing, except with respect to (i) Seller Damages arising from fraud,
intentional misstatements or intentional misconduct of any Purchaser or its
Affiliates and (ii) the equitable remedies set forth in Section 13.14.

Section 11.5 Limitations on Purchaser’s Agreement to Indemnify. The obligations
of Purchaser to indemnify and hold harmless the Seller Indemnified Parties
pursuant to Section 11.4 are subject to the following limitations:

(a) In calculating amounts payable to Sellers, the amount of any indemnified
Seller Damages shall be determined without duplication of any other Seller
Damages for which a Claim by any Seller Indemnified Party has been made.

(b) The amount of any Seller Damages shall be reduced by any amount actually
received by any Seller Indemnified Party with respect thereto under any third
party insurance coverage. If a Seller Indemnified Party makes a claim for
indemnification under Section 11.4, such Seller Indemnified Party shall use its
commercially reasonable efforts to collect any amounts available under such
insurance coverage. If the Seller Indemnified Party receives an amount under
insurance coverage with respect to Seller Damages at any time subsequent to any
indemnification provided by any Purchaser pursuant to Section 11.4, then such
Seller Indemnified Party shall promptly reimburse any Purchaser for any payment
made or expense incurred by such Purchaser in connection with providing such
indemnification up to such amount received by such Seller Indemnified Party, but
net of any expenses incurred by the Seller Indemnified Parties in collecting
such amount. To the extent any Purchaser makes any indemnification payment
pursuant to Section 11.4 in respect of Seller Damages for which any Seller
Indemnified Party has a right to recover against an insurance company, such
Purchaser shall be subrogated to the right of the applicable Seller Indemnified
Party to seek and obtain recovery from such insurance company.

(c) Any written notice delivered by a Seller Indemnified Party to any Purchaser
seeking indemnification pursuant to this Agreement with respect to Seller
Damages shall set forth, with as much specificity as is reasonably practicable,
the basis of the claim for Seller Damages, the sections of this Agreement which
form the basis for the claim, copies of all material written materials relating
to such claim and, to the extent reasonably practicable, a reasonable estimate
of the amount of the Seller Damages that have been or may be sustained by the
Seller Indemnified Party.

Section 11.6 Other Limitations on and Treatment of Certain Claims for
Indemnification.

(a) Basket. Sellers shall not have any liability pursuant to Section 11.2(a)
unless and until the aggregate amount of all Losses incurred or suffered by the
Purchaser Indemnified Parties for which they are entitled to indemnification
pursuant to Section 11.2(a) exceeds 1% of the Cash Purchase Price (the “Basket
Amount”), but in the event such Losses exceed the Basket Amount, Sellers shall
be liable and responsible to the Purchaser Indemnified Parties for the full
amount of such Losses (subject to Section 11.6(b)), without reduction for the
Basket Amount. Purchaser shall not have any liability pursuant to
Section 11.4(a) unless and until the aggregate amount of all Losses incurred or
suffered by the Seller Indemnified Parties for which they are entitled to
indemnification pursuant to Section 11.4(a) exceeds the Basket Amount, but in
the event such Losses exceed the Basket Amount, Purchaser shall be liable and
responsible to the Seller Indemnified Parties for the full amount of such Losses
(subject to Section 11.6(b)), without reduction for the Basket Amount.

(b) Maximum. In no event shall Sellers’ aggregate liability pursuant to Section
11.2 for Losses incurred or suffered by the Purchaser Indemnified Parties exceed
the Indemnification Holdback Amount. In no event shall Purchaser’s aggregate
liability pursuant to Section 11.4 for Losses incurred or suffered by the Seller
Indemnified Parties exceed the Indemnification Holdback Amount.

(c) Claims Based on Fraud or Intentional Misrepresentation. Notwithstanding
anything to the contrary contained in this Agreement or in any Ancillary
Agreement, nothing shall be deemed to limit any party’s rights to recover any or
all Losses incurred or suffered by it relating to or arising out of or in
connection with fraud or intentional misrepresentation, it being understood and
agreed that (i) Purchaser’s right to recover such Losses shall not be limited to
the Indemnification Holdback Amount, and any claim hereunder against Sellers not
satisfied pursuant to Section 11.9 hereof shall constitute an allowed
administrative expense claim arising in the Bankruptcy Cases and shall be
treated with such priority in any subsequent or superseding bankruptcy case
(including any bankruptcy case under Chapter 7 of the Bankruptcy Code) and
(ii) any claims under this Section 11.6(c) shall be satisfied from the
Indemnification Holdback Amount only after payment in full of (or reserving for)
all of Purchaser’s other claims for Purchaser Damages under the other provisions
of this Article XI.

Section 11.7 Claims. As soon as is reasonably practicable after becoming aware
of a claim for indemnification under this Agreement involving a claim (or the
commencement of any proceeding or investigation) of the type described in
Section 11.2 or 11.4, the Indemnitee shall give written notice to the Indemnitor
of such claim; provided, that the failure of the Indemnitee to give such written
notice shall not relieve the Indemnitor of its obligations under this Article XI
except to the extent (if any) that the Indemnitor shall have been prejudiced
thereby. If the Indemnitor does not object in writing to such indemnification
claim within 30 calendar days of receiving written notice thereof, the
Indemnitee shall be entitled to recover promptly (subject to Sections 11.6(a)
and (b)) from the Indemnitor and the Indemnitor shall promptly pay (subject to
Sections 11.6(a) and (b)) to the Indemnitee the amount of such claim (but such
recovery shall not limit the amount of any additional indemnification to which
the Indemnitee may be entitled pursuant to Section 11.2 or 11.4), and no later
objection by the Indemnitor shall be permitted with respect thereto. If within
such 30-day period the Indemnitor agrees that it has an indemnification
obligation but objects that it is obligated to pay only a lesser amount, the
Indemnitee shall, pursuant to Sections 11.2, 11.4 and 11.9, nevertheless be
entitled to recover from the Indemnitor and the Indemnitor shall promptly pay to
the Indemnitee the lesser amount, without prejudice to the Indemnitee’s claim
for the difference.

Section 11.8 Third Party Indemnification. The obligations of any Indemnitor to
indemnify any Indemnitee under this Article XI with respect to Purchaser Damages
or Seller Damages, as the case may be, resulting from the assertion of liability
by third parties (including Government Entities), shall be subject to the
following terms and conditions:

(a) Notice of Third Party Claims; Assumption of Defense. The Indemnitee shall
give notice as promptly as is reasonably practicable to the Indemnitor of the
assertion of any claim or the commencement of any Proceeding or investigation by
any Person not a party hereto (a “Third Party Claim”) in respect of which
indemnity may be sought under this Agreement, which notice shall contain
reasonable details concerning such Third Party Claim; provided, that the failure
of the Indemnitee to give notice shall not relieve the Indemnitor of its
obligations under this Article XI except to the extent (if any) that the
Indemnitor shall have been prejudiced thereby. The Indemnitor may, at its own
expense, (i) participate in the defense of any such Third Party Claim and
(ii) upon written notice to the Indemnitee and the Indemnitor’s delivering to
the Indemnitee a written agreement that the Indemnitee is entitled to
indemnification pursuant to Section 11.2 or 11.4 for all Losses arising out of
such Third Party Claim and that the Indemnitor shall be liable for the entire
amount of any Loss resulting therefrom, at any time during the course of any
such Third Party Claim assume the defense thereof; provided, that (A) the
Indemnitor shall provide written evidence reasonably satisfactory to the
Indemnitee demonstrating that the Indemnitor has a sufficient amount of assets
for purposes of such assumption of defense, (B) the Indemnitor’s counsel is
reasonably satisfactory to the Indemnitee and (C) the Indemnitor shall
thereafter consult with the Indemnitee upon the Indemnitee’s reasonable request
for such consultation from time to time with respect to such Third Party Claim.
If the Indemnitor assumes such defense, the Indemnitee shall have the right (but
not the duty) to participate in the defense thereof and to employ counsel, at
its own cost and expense, separate from the counsel employed by the Indemnitor.
If, however, the Indemnitee reasonably determines in its judgment that
representation by the Indemnitor’s counsel of both the Indemnitor and the
Indemnitee would present such counsel with a conflict of interest, then such
Indemnitee may employ separate counsel to represent or defend it in any such
Third Party Claim and the Indemnitor shall pay the reasonable fees and
disbursements of such separate counsel. Whether or not the Indemnitor chooses to
defend or contest any such Third Party Claim, upon the request of the
Indemnitee, the other Parties shall provide reasonable cooperation to the
Indemnitee with respect thereto.

(b) Settlement or Compromise. Any settlement or compromise made or caused to be
made by the Indemnitee or the Indemnitor, as the case may be, of any Third Party
Claim shall also be binding upon the Indemnitor or the Indemnitee, as the case
may be, in the same manner as if a final judgment or decree had been entered by
a court of competent jurisdiction in the amount of such settlement or
compromise; provided, that (i) no obligation, restriction or Loss shall be
imposed on the Indemnitee as a result of such settlement without its prior
written consent, and (ii) the Indemnitee shall not compromise or settle any
Third Party Claim without the prior written consent of the Indemnitor, which
consent shall not be unreasonably withheld, conditioned or delayed.

(c) Failure of Indemnitor to Act. If the Indemnitor does not elect to assume the
defense of any Third Party Claim, then any failure of the Indemnitee to defend
or to participate in the defense of any such Third Party Claim, or to cause the
same to be done, shall not relieve the Indemnitor of its obligations hereunder.

Section 11.9 Set Off Against Indemnification Holdback Amount. Subject to
Sections 11.6(a) and (b), if any Purchaser Indemnified Party is entitled to
receive any amount from any Seller under Section 11.2 of this Agreement, the
Purchaser Indemnified Party shall only seek recovery from the Indemnification
Holdback Amount for, and shall retain from the Indemnification Holdback Amount,
as much of such amount as is possible.

Section 11.10 Release of Indemnification Holdback Amount.

(a) On the date that is nine months after the Closing Date (the “Holdback
Release Date”), the Escrow Agent shall pay to Sellers, from the Indemnification
Holdback Amount, an amount (the “Holdback Release Amount”) equivalent to (i) the
Indemnification Holdback Amount, minus (ii) all prior amounts distributed to
Purchaser pursuant to and in accordance with the Escrow Agreement, minus
(iii) any amounts necessary (as determined by Purchaser in its reasonable
judgment) to satisfy any Pending Claims theretofore asserted by any Purchaser
Indemnified Party pursuant to Article XI (such amounts relating to such Pending
Claims are collectively referred to hereinafter as the “Unresolved Portion”),
together with a sum equivalent to interest on such Holdback Release Amount
accruing from the Closing Date to and including the Holdback Release Date.

(b) If there is an Unresolved Portion of the Indemnification Holdback Amount as
of the Holdback Release Date, the Escrow Agent shall continue to retain the
Unresolved Portion from and after the Holdback Release Date until the resolution
of such Pending Claims giving rise to the Unresolved Portion, and following the
final settlement in accordance with the Escrow Agreement of all such Pending
Claims and the retention of all amounts from the Unresolved Portion payable to
the Purchaser Indemnified Parties with respect to such Pending Claims, the
Escrow Agent shall pay to Sellers the balance, if any, of the Indemnification
Holdback Amount, together with a sum equivalent to interest on such balance
accruing from the Closing Date to and including the date of payment of such
balance to Sellers.

Section 11.11 Purchase Price Adjustments. Any amounts payable under Section 11.2
or Section 11.4 shall be treated by Purchaser and Sellers as an adjustment to
the Purchase Price.

ARTICLE XII

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Sellers that all of the statements
contained in this Article XII, are true and correct as of the date of this
Agreement.

Section 12.1 Legal Power; Organization; Qualification of Purchaser. Purchaser
has been duly incorporated, and is validly existing and in good standing under
the Laws of its jurisdiction of incorporation, has all requisite power and
authority to execute and deliver this Agreement and the Ancillary Agreements and
to consummate the transactions contemplated hereby, and has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Agreement.

Section 12.2 Binding Agreement. This Agreement has been duly executed and
delivered by Purchaser and, assuming due and valid authorization, execution and
delivery by Sellers, this Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar Laws of
general application affecting enforcement of creditors’ rights generally and
(b) the availability of the remedy of specific performance or injunctive or
other forms of equitable relief may be subject to equitable defenses and. would
be subject to the discretion of the court before which any proceeding therefor
may be brought. Each Ancillary Agreement will be duly and validly executed and
delivered by Purchaser at or prior to the Closing, and upon such execution and
delivery (assuming such Ancillary Agreement constitutes a valid and binding
obligation of each other party thereto) will constitute the legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its respective terms.

Section 12.3 No Conflict or Default. Neither the execution and delivery of this
Agreement nor the consummation by Purchaser of the transactions contemplated
hereby will result in a violation of, or a default under, or conflict with, or
require any consent, approval or notice under, any material contract, trust,
commitment, agreement, obligation, understanding, arrangement or restriction of
any kind to which Purchaser is a party or by which Purchaser is bound or to
which any properties or assets owned by Purchaser are subject. Consummation by
Purchaser of the transactions contemplated hereby will not violate, or require
any consent, approval or notice under, any provision of any material judgment,
order, decree, statute, Law, rule or regulation applicable to such Purchaser.

Section 12.4 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
Purchaser.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Fees and Expenses. Except as set forth in this Agreement, all costs
and expenses incurred in connection with this Agreement and the consummation of
the Transaction shall be paid by the party incurring such expenses.

Section 13.2 Amendment; Waiver. This Agreement may be amended, modified and
supplemented only by a written instrument signed by all of the parties hereto
expressly stating that such instrument is intended to amend, modify or
supplement this Agreement. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.

Section 13.3 Publicity. The initial press release with respect to the execution
of this Agreement shall be a joint press release reasonably acceptable to
Purchaser and Sellers. Thereafter, until the Closing, or the date the
transactions contemplated hereby are terminated or abandoned pursuant to
Article IX, none of Sellers, Purchaser nor any of their respective Affiliates
shall issue or cause the publication of any press release or other public
announcement with respect to this Agreement or the transactions contemplated
hereby without prior consultation with the other party, except as may be
required by Law or by any listing agreement with a national securities exchange
or trading market.

Section 13.4 Notices. All notices and other communications hereunder shall be in
writing and shall be delivered personally by hand, by facsimile (which is
confirmed) or sent by an overnight courier service to the parties at the
following addresses (or at such other address for a party as shall be specified
by such party by like notice):

if to Purchaser, to:

Carrington Mortgage Services, LLC
c/o Carrington Capital Management, LLC
599 Putnam Avenue
Greenwich, CT 06830
Attn: Bruce Rose
Facsimile: (203) 661-6378

with copies to (which copies shall not constitute notice):

Carrington Mortgage Services, LLC
c/o Carrington Capital Management, LLC
599 Putnam Avenue
Greenwich, CT 06830
Attn: Diane Citron
Facsimile: (203) 661-6378

and

Mayer, Brown, Rowe & Maw LLP
71 South Wacker Drive
Chicago, IL 60606
Attn: Elizabeth Raymond
Facsimile: (312)706-8192

if to Sellers, to:

New Century Financial Corporation
184000 Von Karman, Suite 1000
Irvine, CA 92612
Attn: Brad Morrice
Facsimile: (949) 224-5703

with copies to (which copies shall not constitute notice):

New Century Financial Corporation
184000 Von Karman, Suite 1000
Irvine, CA 92612
Attn: Terry Theologides
Facsimile: (949) 471-8135

and

O’Melveny & Myers LLP
275 Battery Street, Suite 2600
San Francisco, CA 94111
Attn: C. Brophy Christensen, Jr.
Facsimile: (415) 984-8701

and

Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attn: Mark Power
Facsimile: (212) 478-7400

and

Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attn: Mark S. Indelicato
Facsimile: (212) 478-7400

All notices given pursuant to this Section 13.4 shall be deemed to have been
given (i) if delivered personally on the date of delivery or on the date
delivery was refused by the addressee, (ii) if delivered by facsimile
transmission, when transmitted to the applicable number so specified in (or
pursuant to) this Section 13.4 and an appropriate answerback is received or
(iii) if delivered by overnight courier, on the date of delivery as established
by the return receipt or courier service confirmation (or the date on which the
courier service confirms that acceptance of delivery was refused by the
addressee).

Section 13.5 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts, provided receipt of such counterparts
is confirmed.

Section 13.6 Entire Agreement; No Third Party Beneficiaries. This Agreement and
the Sale Approval Order (a) constitute the entire agreement and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof and thereof, except for the
Confidentiality Agreement, which shall remain in full force and effect until the
Closing, and (b) is not intended to confer any rights or remedies upon any
Person other than the parties hereto and thereto.

Section 13.7 Severability. Any term or provision of this Agreement that is held
by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

Section 13.8 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT
TO RULES GOVERNING THE CONFLICT OF LAWS AND, TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE.

Section 13.9 Venue and Retention of Jurisdiction. All actions brought, arising
out of or related to the transactions contemplated in this Agreement shall be
brought in the Bankruptcy Court, and the Bankruptcy Court shall retain
jurisdiction to determine any and all such actions

Section 13.10 Time of Essence. Each of the parties hereto hereby agrees that,
with regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

Section 13.11 No Consequential Damages. In no event will any party to this
Agreement be liable to any other party for any punitive, exemplary, indirect,
special, incidental or consequential damages, including lost profits or savings,
damage to business reputation or loss of opportunity.

Section 13.12 Assignment. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns; provided, that neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of Law or otherwise) without the prior written consent of the other
parties, except that on or after the Closing Date, Purchaser may assign its
rights and obligations hereunder to an Affiliate or Affiliates of Carrington. No
assignment of rights or obligations pursuant to this Section 13.12 shall relieve
the assigning party of its obligations hereunder.

Section 13.13 Fulfillment of Obligations. Any obligation of any party to any
other party under this Agreement, which obligation is performed, satisfied or
fulfilled completely by an Affiliate of such party, shall be deemed to have been
performed, satisfied or fulfilled by such party.

Section 13.14 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that Purchaser shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Delaware or in Delaware state court, this being in
addition to any other remedy to which they are entitled at Law or in equity.

Section 13.15 Waiver of Bulk Transfer Laws. Seller and Purchaser agree to waive
compliance with Article 6 of the Uniform Commercial Code as adopted in each of
the jurisdictions in which any of the Purchased Assets are located to the extent
that such Article is applicable to the transactions contemplated hereby.

Section 13.16 Personal Liability. This Agreement shall not create or be deemed
to create or permit any personal liability or obligation on the part of any
officer, director, employee, Representative or investor of any party hereto.

Section 13.17 No Right of Setoff. Except as otherwise provided herein, including
the Indemnification Holdback Amount as contemplated in Articles IV and XI, no
party nor any Affiliate thereof may deduct from, set off, holdback or otherwise
reduce in any manner whatsoever any amount owed to it hereunder or pursuant to
any Ancillary Agreement against any amounts owed hereunder or pursuant to any
Ancillary Agreement by such Person to any other party or any of such other
party’s Affiliates.

[SIGNATURES ON FOLLOWING PAGE]

4

IN WITNESS WHEREOF, Purchaser and Sellers have executed this Agreement or caused
this Agreement to be executed by their respective officers thereunto duly
authorized as of the date first written above.

CARRINGTON CAPITAL MANAGEMENT, LLC

     
By
Name:
Title:
  /s/Bruce Rose
Bruce Rose
President

CARRINGTON MORTGAGE SERVICES, LLC

     
By:
  Carrington Capital Management, LLC, its managing member
By
Name:
Title:
  /s/Bruce Rose
Bruce Rose
President

NEW CENTURY FINANCIAL CORPORATION

     as Seller and Debtor and Debtor-in-Possession

     
By
Name:
Title:
  /s/Stergios Theologides
Stergios Theologides
Executive Vice President and General Counsel

NEW CENTURY MORTGAGE CORPORATION

     as Seller and Debtor and Debtor-in-Possession

     
By
Name:
Title:
  /s/Stergios Theologides
Stergios Theologides
Executive Vice President and General Counsel
 
   

5